Exhibit 10.1



Dot Hill Systems PPA: PRO02542-060507
***Text Omitted and Filed Separately
with the Securities and Exchange Commission.
Confidential Treatment Requested
Under 17 C.F.R. Sections 200.80(b)(4) and 240.24b-2.
(HP LOGO) [a40722a4072200.gif]
PRODUCT PURCHASE AGREEMENT
Dot Hill Systems
Agreement # PRO02542-060507
HP Confidential

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507
TABLE OF CONTENTS

         
1. Scope of Agreement
    1  
1.1 Definitions
    1  
1.2 General
    1  
1.3 Eligible Purchasers
    1  
1.4 Term of Agreement
    1  
1.5 Sale and Purchase
    1  
1.6 Committed Volume
    1  
2. Ordering and Shipment of Product. Ordering and Shipment of Product terms are
set forth in Exhibit D (Ordering and Shipment of Product)
    1  
3. Prices and Payment Terms. Prices, payment terms and other pricing terms will
be as follows:
    1  
3.1 Prices
    1  
3.2 Payment Terms
    1  
3.3 Discounts and Rebates
    1  
3.4 Sales Tax and Duties
    1  
3.5 Financial Condition
    1  
3.6 Invoices
    1  
4. Competitive Pricing
    1  
4.1 General. Supplier will maintain competitive pricing of Products for HP
throughout the Term
    2  
4.2 Competitive Offerings
    2  
4.3 [...***...] Pricing
    2  
4.4 New Product Offerings
    2  
5. Inspection and Audit Rights
    2  
5.1 Inspection and Audit Rights
    2  
6. Engineering Process, Design Changes and Quality
    3  
6.1 Quality
    3  
7. Warranties
    3  
7.1 Product General Warranties
    3  
7.2 Warranty Periods
    3  
8. Epidemic Failure Warranty
    4  
9. Safety
    4  
10. Product Returns; Non-Conforming Product
    4  
11. Support; Other Services
    4  
12. Business Recovery Plan; Loss Control
    5  
13. Confidential Information
    6  
14. Marketing and Licenses
    1  
14.4 Software License
    1  
15. Intellectual Property Ownership Warranty and Indemnification
    2  
15.1 Intellectual Property Ownership
    2  
16. Delaying Causes
    1  
17. Events of Default and Remedies
    1  
18. General Indemnity
    3  
18. General Indemnity
    3  
19. Limitation of Liability
    4  
20. Termination
    5  
21. Additional Obligations of Supplier
    5  
21.5 Social and Environmental Responsibility
    1  
21.6 Product Content
    2  
22. Miscellaneous
    2  
22.5 Assignment
    3  
22.6 No Waiver
    3  
22.14 Disputes/Escalation Process
    5  

HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507
EXHIBIT INDEX

         
1. Exhibit A — Definitions
    20-24  
 
       
2. Exhibit B — Product Description and Specifications
    25  
 
       
3. Exhibit C — Eligible Purchasers Under this Agreement
    26-27  
 
       
4. Exhibit D — Ordering and Shipment of Product
    28-29  
 
       
5. Exhibit E — Pricing
    30  
 
       
6. Exhibit F — Engineering Process or Design Changes
    31  
 
       
7. Exhibit G — Quality
    32  
 
       
8. Exhibit H — Product Returns; Non-Conforming Product
    33  
 
       
9. Exhibit I — Manufacturing Rights
    34  
 
       
10. Exhibit J — Recipients for Notices and Relationship Managers
    35  
 
       
11. Exhibit K — Service and Support Requirements
    36  
 
       
12. Exhibit L — Third Party and Open Source Software Components
    37  
 
       
13. Exhibit M — Flexibility Agreement
    38  
 
       
14. Exhibit N — Quality Compensation Exhibit
    39-42  
 
       
15. Exhibit O — Governmental Compliance
    43  
 
       
16. Exhibit P — Insurance
    44  
 
       
17. Exhibit Q — Industrial Design of the Product
    45  

HP Confidential
 

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507
PRODUCT PURCHASE AGREEMENT
AGREEMENT NO. [INSERT # ]
This PRODUCT PURCHASE AGREEMENT (“Agreement”) is entered into as of the 10th day
of September, 2007 (the “Effective Date”) by and between Hewlett-Packard
Company, a Delaware corporation having its principal place of business located
at 3000 Hanover Street, Palo Alto, California 94304 (“HP”), and Dot Hill Systems
Corp.(“Supplier”), organized and operating under the laws of Delaware with its
principal place of business at 2200 Faraday Avenue, Suite 100, Carlsbad, CA
92008, HP and Supplier are collectively referred to herein as the “Parties”.
RECITALS
WHEREAS, Supplier wishes to sell, and HP wishes to purchase, goods or services,
or both, upon the terms and conditions hereinafter provided.
NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, Supplier and HP hereby agree as follows:

  1.   Scope of Agreement

  1.1   Definitions. Definitions for capitalized terms used in this Agreement
are set forth either in the main body of this Agreement where used or in
Exhibit A (Definitions).     1.2   General. The goods to be provided under this
Agreement are set forth in Exhibit B (Product Description and Specifications)
(the “Goods”). Services may be provided under this Agreement (the “Services”) in
connection with the furnishing of Goods or as primary performance. As used in
this Agreement, unless the context otherwise requires, “Product” refers
interchangeably to any Goods or any Services, or both in combination, and
“Product” includes both singular and plural forms. Product provided by Supplier
to HP and Eligible Purchasers during the Term will be furnished under this
Agreement and will be governed by and subject to this Agreement in all cases.  
  1.3   Eligible Purchasers. The entities eligible to purchase under this
Agreement are listed in Exhibit C (Eligible Purchasers Under This Agreement).  
  1.4   Term of Agreement. This Agreement will be effective upon execution by
the Parties and covers a period (the “Term”) which commences as of the Effective
Date and continues for one (1) year and thereafter continues unless terminated
earlier under the terms of this Agreement, provided that in no event will this
Agreement continue longer than three (3) years from the Effective Date unless
extended or renewed upon mutual written agreement of the Parties.     1.5   Sale
and Purchase. During the Term, Supplier will produce (or procure) and sell to
HP, and HP will order and purchase from Supplier, the item(s) and volume of
Product that HP may order and Supplier may agree to supply from time to time. By
mutual written agreement the Parties may add or delete Products from coverage
under this Agreement.     1.6   Committed Volume. Nothing in this Agreement
obligates HP to purchase any minimum quantity of Product. This Agreement sets
forth the terms and conditions during the Term which govern Orders and
Acknowledgments for Product. Any Order or Acknowledgment or other legally
binding volume commitment for Product which is entered during the Term will
remain governed by this Agreement notwithstanding expiration or termination of
this Agreement for any reason. Unless otherwise agreed, if HP fails, for any
reason or no reason, to purchase committed volume, Supplier’s sole and exclusive
remedy will be to give HP written notice of termination except that HP will have
up to [...***...] following receipt of Supplier’s notice of termination within
which to purchase Product at the then current volume rate and pricing.

HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507

  1.6.1   Unless agreed to otherwise in Exhibit M (Flexibility Agreement), in no
event will HP be liable for any monetary damages for failure to purchase
committed volume; provided that HP will remain obligated to pay amounts due and
owing under Sections 3.2 (Payment Terms) and 3.4 (Sales Taxes and Duties).
Unless otherwise agreed, if Supplier is unable, for any reason or no reason, to
furnish or delays furnishing committed volume, HP may purchase such committed
volume, or any part thereof, from other source(s), and such purchase(s) will be
aggregated with purchases hereunder for purposes of determining HP’s compliance
with this Agreement.

  2.   Ordering and Shipment of Product. Ordering and Shipment of Product terms
are set forth in Exhibit D (Ordering and Shipment of Product).     3.   Prices
and Payment Terms. Prices, payment terms and other pricing terms will be as
follows:

  3.1   Prices. Prices for Product are as set forth in Exhibit E (Pricing).    
3.2   Payment Terms. Payments will be issued [...***...] after receipt of a
valid invoice or receipt of the Goods or Services, whichever is later. No
invoice may be dated or submitted earlier than date of Delivery. Any prompt
payment discount will be calculated from the same date. Payment will be in U.S.
currency unless otherwise stated. [...***...]     3.3   Discounts and Rebates.
Discounts and rebates may be negotiated by the Parties from time to time during
the Term.     3.4   Sales Tax and Duties. Unless otherwise agreed, prices are
exclusive of all taxes or duties (other than taxes levied on Supplier’s income)
that Supplier may be required to collect or pay upon purchase, sale or shipment
of Product. Any such taxes or duties must appear as a separate item on
Supplier’s invoice. [...***...] Where applicable, HP will provide Supplier with
an exemption resale certificate.     3.5   Financial Condition. Except for HP
Subsidiaries and HP Affiliates, any credit line extended to an Eligible
Purchaser will be subject to Supplier’s normal credit standards and approval
procedures in effect from time to time during the Term.

  3.5.1   HP may review Supplier’s performance capability under this Agreement
at HP’s discretion, and Supplier will make available to HP, upon written
request, information as may be reasonable, customary and sufficient to show
Supplier’s then current performance capability, including financial condition.
If the financial condition of either Party materially and adversely changes from
its financial condition as of the date of this Agreement, then the other Party
will have the right to demand adequate assurance of due performance.

  3.6   Invoices. HP may require Supplier to submit invoices electronically, at
Supplier’s sole expense, in which case Supplier is thereby authorized to, and
will, transmit the required information in electronic format. HP may utilize a
third party, at HP’s sole discretion, to facilitate HP’s order and invoicing
processes that may entail disclosure of information about the Supplier, this
Agreement, and the receipt and processing of any purchase order, invoice and
related documentation.     3.7   Right of Offset. Either party, at its option,
shall have the right to setoff or deduct from the other party’s invoice any
credits, refunds or claims of any kind, provided that: (i) the party subject to
the setoff or deduction has had forty-five (45) days from notice of the amounts
due to make payment but fails to do so, and; (ii) the party subject to the
setoff or deduction has confirmed, in writing or by email, the amount and the
validity of the credit, refund or claim.

  4.   Competitive Pricing.

HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507
     4.1 General. Supplier will maintain competitive pricing of Products for HP
throughout the Term.
     4.2 Competitive Offerings. At any time during the Term, unless otherwise
agreed, HP may notify Supplier that HP has received a bona fide offer to deliver
Product, or a substantial equivalent, under written contract in approximately
comparable volume, mix, service level and duration of committed sale as the
undelivered or unperformed portion of any committed volume under this Agreement
at pricing lower than pricing in effect under this Agreement or at lower total
cost to HP. If [...***...] of the date of such notice Supplier does not reduce
its pricing sufficiently to meet the terms of such offer and advise HP of such
reduction, HP may purchase from such offer any or all of the undelivered or
unperformed portion of any committed volume under this Agreement. The quantity
so purchased will be deleted from any HP purchase requirements. Anything in the
foregoing to the contrary notwithstanding, this provision will not apply to
[...***...]
     4.3 [...***...] Pricing. At any time during the Term, unless otherwise
agreed, [...***...], Supplier will [...***...], unless prohibited by Applicable
Law, [...***...].
     4.4 New Product Offerings. At any time during the Term HP may notify
Supplier that HP has received a bona fide offer to deliver goods which have
superior technical specifications or superior attributes or capabilities as
compared with Product, and to the extent it deems itself able to do so, HP may
provide specifics so that Supplier may revise specifications for Product or
otherwise offer such substitute goods to HP hereunder. If within a commercially
reasonable time after such notice Supplier is unable to sell or fails to offer
to sell HP Product with revised specifications (which are acceptable to HP) or
such substitute goods at reasonable pricing and otherwise meeting the terms of
such offer, HP may purchase from such offeror any or all of the undelivered or
unperformed portion of any committed volume under this Agreement. The quantity
so purchased will be deleted from HP’s purchase requirements.

  5.   Inspection and Audit Rights.

     5.1 Inspection and Audit Rights. HP, at its expense, may engage an
independent third party (“Auditor”) to inspect and audit, on an annual basis, or
more frequently if Supplier has breached any of its obligations under this
Agreement, Supplier’s books and records relating to Supplier’s performance of
its obligations under this Section 5.1 and that are reasonably required to
determine Supplier’s compliance with Supplier’s obligations under this Section
5.1.
     5.1.1 HP will provide Supplier reasonable notice, not less than [...***...]
in advance, of such inspection and audit.
     5.1.2 Supplier will refund the amount of any overcharge or other
discrepancy as may reasonably be determined by such inspection and audit, and if
the final report of such inspection and audit reveals an overcharge or other
discrepancy of five percent (5%) or more during the relevant time period,
Supplier will also reimburse HP for all reasonable costs of the inspection and
audit.
     5.1.3 Supplier will cooperate fully with all such inspection and audit
requests; provided that (i) in no event will material containing any information
that is protected under court order or the written directions of regulatory
authorities be required to be disclosed and (ii) material may be redacted by
Supplier to the extent necessary to protect against any invasion of personal
privacy.
HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507
     5.1.4 Any such Auditor will execute a confidentiality agreement in favor of
Supplier containing terms no less restrictive than those set forth in Section 13
of this Agreement prior to receipt of any of the information referenced above;
provided that such Auditor may disclose such information only to HP and
Supplier; and provided further that (i) the identity of Supplier’s other
customers, details of specific customer transactions and actual costs incurred
by Supplier will not be disclosed to HP and (ii) aggregated pricing, aggregate
costs and other information not identifiable to an individual or source may be
disclosed to HP. HP’s right of inspection and audit under this Section 5 (Audit
Rights) will continue and survive for [...***...] after expiration or any
termination of this Agreement.

  6.   Engineering Process, Design Changes and Quality. Terms pertaining to
engineering process and/or design changes for the Product are set forth in
Exhibit F (Engineering Process or Design Changes).

  6.1   Quality. Supplier will maintain the quality system specified in
Exhibit G (Quality) of this Agreement.

  7.   Warranties.

  7.1   Product General Warranties. Supplier represents and warrants that all
Product will:

  7.1.1   Be manufactured, processed, and assembled by Supplier or Supplier’s
authorized Subcontractors.     7.1.2   Conform to Specifications, including
without limitation, HP’s General Specification for the Environment.     7.1.3  
Be new,     7.1.4   Contain first-quality components, raw materials and parts.  
  7.1.5   Be free from defects in design, material and workmanship.     7.1.6  
Be free and clear of all liens, encumbrances, restrictions, and other claims
against title or ownership.     7.1.7   Comply with the intellectual property
warranty terms set forth in Section 15 (Intellectual Property Ownership Warranty
and Indemnification).

  7.2   Warranty Periods.

  7.2.1   All warranties set forth in Section 7.1 will survive any inspection,
delivery, acceptance or payment by HP.     7.2.2   The warranties set forth in
sub-sections 7.1.2 and 7.1.5 are effective upon Delivery, are continuing, and
will remain in effect for and expire [...***...] following Supplier’s delivery
of the Product (“Product Warranty Period”).     7.2.3   The warranties set forth
in Sections 7.1.1, 7.1.3, 7.1.4 and 7.1.6 are made and effective at Delivery.

  7.3   Services and Support Warranty. Supplier warrants that all Services and
Support will be provided in a professional and workmanlike manner by competent,
experienced personnel possessing suitable expertise in the subject matter.    
7.4   [...***...] Warranty. Supplier warrants that Product [...***...].

HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507

  7.5   Compliance with Applicable Law. Supplier warrants that it will comply
with all Applicable Law in its performance under this Agreement.     7.6  
Warranty Exclusions. Except for Sections 7.1.6 and 7.1.7, the warranties set
forth in this Section 7 will not apply to any Product to the extent such Product
does not function property as a result of: (i) has been improperly installed,
repaired, altered or otherwise modified (other than by Supplier or Supplier’s
Subcontractors), (ii) has been subjected to misuse, abuse, negligence or
accident, (other than by Supplier or Supplier’s Subcontractors).     7.7  
Warranty Remedies. If, during the Product Warranty Period, Products are found to
breach any warranty specified in this Agreement, then in addition to any other
remedies expressly provided for in this Agreement, HP may return Products to
Supplier [...***...] for repair or replacement (in Supplier’s discretion), or if
neither alternative is available on commercially reasonable terms, credit. Any
Product corrected or furnished in replacement shall, from the date of delivery
of those replacement Products, be subject to the provisions of this Sub-Section
and Section 7 for [...***...] from the date of delivery or the remaining period
of the original Product Warranty Period, whichever is longer. The remedy set
forth in this section 7.7 shall be the sole and exclusive remedy for a breach of
the warranties set forth herein.     7.8   Disclaimer of Warranties. EXCEPT AS
EXPLICITLY STATED HEREIN, THERE ARE NO WARRANTIES, EXPRESS. IMPLIED OR
OTHERWISE, PROVIDED OR MADE, AND ALL PRODUCTS, SERVICES OR OTHER ITEMS ARE
PROVIDED “AS IS” AND WITHOUT ANY WARRANTIES. SUPPLIER HEREBY DISCLAIMS ALL
IMPLIED WARRANTIES, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT OF THIRD
PARTY RIGHTS.

  8.   Epidemic Failure Warranty. Supplier also represents and warrants that
during the Product Warranty Period, all Product will comply with the terms of
the warranty against Epidemic Failure as set forth in Exhibit N (Quality
Compensation). In the event that Supplier breaches this warranty, HP shall have
the remedies set forth in Exhibit N (Quality and Compensation), in addition to
any other remedies available under this Agreement.     9.   Safety. If the Goods
supplied hereunder, or Services performed hereunder, involve any risk of injury
or death to persons, or damage to property, Supplier shall provide notice to the
appropriate individuals identified in Exhibit J (Recipients for Notices) and
follow the procedures set forth in Section 4 of Exhibit F (Engineering Process
or Design Changes), as well as any other applicable provisions in this
Agreement. Supplier shall also provide HP with a written description of the
nature and extent of such risk, including a description of any precautions which
should be taken to minimize risk.     10.   Product Returns; Non-Conforming
Product. Terms pertaining to product returns and/or non-conforming Product are
set forth in Exhibit H (Product Returns; Non-Conforming Product).     11.  
Support; Other Services.

  11.1   General. Supplier will maintain such number of qualified personnel and
do all that is necessary to satisfy the Support and service level obligation set
forth in Exhibit K (Service and Support Requirements).     11.2   HP Property.
HP may loan to Supplier HP Property solely for use in providing Services,
Support or in Supplier’s manufacturing, testing or adapting Product. All HP
Property will be segregated from Supplier’s property and identified as the sole
property of HP. HP Property may not be transferred, assigned, loaned or
otherwise encumbered by Supplier in any way. HP Property may be loaned to third
parties for fulfillment of Supplier’s obligations hereunder only upon HP’s prior
written consent, provided that Supplier assumes all responsibility and liability
for the HP Property, as set forth herein, while in the possession of such third
parties. Supplier will return, at its expense, HP Property in good condition,
reasonable wear and tear excepted, upon HP’s request or in all events

HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507

      upon termination or expiration of this Agreement. Prior to HP Property
being loaned to Supplier, Supplier will execute HP’s standard Equipment Loan
Agreement.     11.3   Survival of Support Obligations. Unless otherwise stated
in Exhibit K (Service and Support Requirements), Supplier’s obligations to
provide Support will continue throughout the Term and for [...***...] after the
last Delivery of Product under this Agreement, even if this Agreement is
terminated or expires.

  11.3.1   Supplier may not discontinue Support for Product for which
manufacture or supply is discontinued in accordance with Exhibit I
(Discontinuance of Product and Manufacturing Rights). In addition, if HP issues
notice to Supplier that HP is ending the life of a Product, Supplier must
continue to provide Support pursuant to this section.     11.3.2   In the event
of any expiration or termination of this Agreement Supplier may [...***...].

  11.4   Supplier Support of Third Parties. Supplier may independently offer and
provide maintenance and support services to third parties, [...***...].

  12.   Business Recovery Plan; Loss Control

  12.1   Business Recovery Plan; Loss Control. Supplier will develop and keep
current a formal Business Continuity Plan (“BRP”) that details Supplier’s
strategies for response to and recovery from a broad spectrum of potential
physical or financial disasters that could disrupt operations and timely
delivery of Product or Services required pursuant to this Agreement. Upon
request, Supplier will make its Business Continuity Plan available to HP or its
designated representative for review.     12.2   Loss Control. Supplier will be
responsible for maintaining its facilities, the Hubs to which Supplier may ship
Products, Supplier Managed Inventory (“SMI”) and all warehouse and storage
facilities and operations (except HP Warehouses) in accordance with applicable
and prudent safety, security, and fire protection standards and Supplier’s BRP.
Supplier will allow HP and its designated representative to perform on-site
audits of such facilities and operations and will cooperate in the resolution of
recommendations for improvement.     12.3   Production [...***...]. If, for some
reason, [...***...], Supplier [...***...].         Notwithstanding the
foregoing, and regardless as to whether [...***...] Supplier hereby agrees to:  
      [...***...]

HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507

      [...***...]

  13.   Confidential Information.

  13.1   Confidential Information. During the Term, either Party may provide or
disclose information that is designated as “Confidential Information”
(“Discloser”) to the other Party (“Recipient”).

  13.1.1   Confidential Information may include, but is not limited to,
information or data concerning the Discloser’s products or product plans,
business operations, strategies, customers and related business information that
is marked as confidential or, if disclosed orally, is memorialized in a writing
within ten (10) business days of such disclosure.     13.1.2   Confidential
Information shall include without limitation, each Party’s business plans,
roadmaps, volume data, technical data, and Specifications, irrespective of any
lack of confidentiality marking.     13.1.3   The Recipient shall protect, and
will ensure its employees and subcontractors protect, such Confidential
Information by using the same degree of care (but no less than a reasonable
degree of care) to prevent the unauthorized use, dissemination, disclosure or
publication of such Confidential Information of a like nature.     13.1.4   The
Recipient may disclose the Confidential Information to only those employees and
subcontractors who have a need to know and who are under an obligation of
confidentiality at least as restrictive as that contained in this section.    
13.1.5   Confidential Information of a Party may be used only for purposes of
exercising and fulfilling the Parties’ respective rights and obligations under
this Agreement. Each Recipient may reassign its employees who have had access to
such Confidential Information. If a Recipient or any of its Affiliates is
requested or required by subpoena, court order, or similar process or applicable
governmental regulation to disclose any Confidential Information, the Parties
agree that the Recipient will provide the Discloser with

HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507

      prompt notice of such request or obligation so that the Discloser may seek
an appropriate protective order or procedure if it elects to do so.     13.1.6  
Each Party’s obligation under this Section 13.1 with respect to Confidential
Information shall expire three (3) years from the date of disclosure except for
Technical Information or other technical or product trade secret information,
which will expire only upon the existence of one of the exclusions, set forth
below.     13.1.7   Exclusions. The foregoing confidentiality obligations will
not apply to any information that (a) is known by the Recipient prior to
disclosure as evidenced by tangible records, (b) was developed by the Recipient
prior to disclosure or is subsequently developed independently and without
reference to the disclosure, (c) is or becomes publicly available through no
fault of the Recipient, (d) is rightfully received from a third party with no
duty of confidentiality, (e) is disclosed by the Recipient with the Discloser’s
written approval or (f) is disclosed under operation of law.     13.1.8  
Existing Confidential Disclosure Agreements. The Parties agree that this
Section 13 is intended to supplement any existing confidential disclosure
agreements that are in effect as of the Effective Date of this Agreement.

  13.2   No Publication. Supplier shall not publicize or disclose the terms or
existence of this Agreement, nor shall Supplier use the name(s), trademark(s),
or trade name(s) of HP, HP Subsidiaries or HP Affiliates, except as follows:
(i) With the prior written consent of HP; or (ii) as may otherwise be required
by law. HP may impose, as a condition of its consent, any restrictions which HP
deems appropriate, in its sole discretion. Supplier shall provide ten (10) days
advance written notice to HP prior to disclosure and provide HP with the
proposed text and context of the disclosure.

  14.   Marketing and Licenses

  14.1   Marketing Authority. HP will have the authority worldwide to market
Product and HP Products containing Product to the extent it deems appropriate.
Nothing in this Agreement precludes HP from independently developing,
purchasing, licensing or marketing any product which performs the same or
similar function as Product. HP will have the right to use its own business and
license terms for all marketing and distribution of Product and HP Products.    
14.2   No Rights in Marks. Except as otherwise set forth in Section 14.3
(Private Labeling), nothing in this Agreement grants either Party any rights in
the Marks of the other Party; provided that HP may use the name of Supplier and
the name of any Product in advertising and marketing Product or HP Products.    
14.3   Private Labeling. If during the Term HP requests Supplier to produce HP
private label versions of Product, Supplier will ensure that Product contains HP
Marks, serial number format and packaging as specified by HP and conforms to HP
specifications for external appearance. Supplier will make commercially
reasonable efforts to fulfill such request, as long as there is no material
change in form or dimensions of Product. [...***...] Except as provided herein,
Supplier will have no other right or license in any HP Marks.     14.4  
Software License.

  14.4.1   If Product includes Software, then subject to the terms and
conditions of this Agreement, Supplier hereby grants to HP, a nonexclusive,
worldwide, fully paid-up, upon HP’s payment to Suppliers of all applicable fees
and royalties for each Product, license to use, reproduce, for archival purposes
only, and distribute the Software solely as integrated with Product or HP
Products. These rights will extend to HP Subsidiaries, Affiliates and third
party channels of distribution for those Products that such entities acquire
from Supplier in their capacity as Eligible Purchasers. The rights granted
herein include the right to use and

HP Confidential
***Confidential Treatment Requested
 

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507

      distribute updates to such Software directly with the Product or
indirectly (without the Product) to customers of the HP Product.     14.4.2   If
any Software is licensed from a third party or subject to a third party license
(including, without limitation, open source software), Supplier shall identify
each software component and identify the corresponding third party license in
Exhibit L (Third Party and Open Source Software Components).     14.4.3   If any
Software is subject to a license which requires the distribution of source code
(e.g., GPL/ LGPL licenses), Supplier agrees to provide HP with all such source
code.

  14.5   Documentation License. For purposes of this Agreement, Supplier hereby
grants HP a non-exclusive, perpetual, irrevocable, worldwide fully paid-up
license to use, reproduce, and distribute, in connection with distribution or
sale of HP Products and prepare derivative works in HP’s name all Documentation
furnished by Supplier under this Agreement. HP may reproduce such Documentation
without Supplier’s logo or other identification of source, subject to affixing
copyright notices to all copies of Documentation that attribute the ownership
rights in such Documentation to Supplier and its licensors. These rights with
respect to the Documentation will extend to Eligible Purchasers and, to the
extent related to distribution or sale of HP Products, to HP Subsidiaries,
Affiliates and third party channels of distribution as may be authorized by HP
and solely in their capacity as an Eligible Purchaser of Products under this
Agreement.

  15.   Intellectual Property Ownership Warranty and Indemnification

  15.1   Intellectual Property Ownership.

  15.1.1   Each Party will maintain all right, title, and interest in and to its
own Pre-Existing Intellectual Property irrespective of any disclosure of such
Pre-Existing Intellectual Property to the other party, subject to any licenses
granted herein.     15.1.2   Notwithstanding anything to the contrary in this
Agreement, there is no assignment of any of HP’s Intellectual Property Rights to
Supplier or Supplier’s Intellectual Property Rights to HP.     15.1.3  
Industrial Design. The Parties agree that HP owns all right, title, and interest
in and to the Developed Materials and any derivatives, improvements or
modifications thereto and any Intellectual Property Rights related to any and
all of the above. “Developed Materials” means the Industrial Design of the
Product as identified in Exhibit Q. Supplier warrants that Supplier can assign
to HP all right, title and interest in and to the Developed Materials to HP.
Supplier hereby irrevocably transfers, conveys and assigns to HP all of its
right, title and interest in the Developed Materials to HP. To the extent
permitted by law, Supplier waives any moral rights, such as the right to be
named as author, the right to modify, the right to prevent mutilation and the
right to prevent commercial exploitation, whether arising under the Berne
Convention or otherwise. Supplier will sign any necessary documents and will
assist HP, at HP’s expense, in preparing and executing any documents necessary
for HP to obtain protection for the Developed Materials on a worldwide basis.
All works of authorship included in the Developed Materials shall bear the
following copyright notice: © Copyright 2006 [INSERT YEAR OF ACTUAL
PUBLICATION.] Hewlett-Packard Development Company, L.P.     15.1.4   Tools. If
HP pays the Supplier to produce any Tools, the Parties agree that HP owns all
right, title, and interest in and to the Tools and any derivatives, improvements
or modifications thereto and any Intellectual Property Rights related to any and
all of the above. Supplier warrants that Supplier can assign to HP all right,
title and interest in and to the Tools. Supplier hereby irrevocably transfers,
conveys and assigns to HP all of its right, title and interest in the Tools to
HP. To the extent permitted by law, Supplier waives any

HP Confidential
 

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507

      moral rights, such as the right to prevent mutilation and the right to
prevent commercial exploitation, whether arising under the Berne Convention or
otherwise. Supplier will sign any necessary documents and will assist HP, at
HP’s expense, in preparing and executing any documents necessary for HP to
obtain protection for the Tools on a worldwide basis. All works of authorship
included in the Tools shall bear the following copyright notice: © Copyright
2006 [INSERT YEAR OF ACTUAL PUBLICATION.] Hewlett-Packard Development Company,
L.P.     15.1.5   Products. The Parties agree that if Supplier creates any
derivatives, improvements or modifications to the Products and/or Documentation,
ownership of said derivatives, improvements or modifications [...***...].

  15.2   Intellectual Property Warranties. Supplier represents and warrants with
regard to the Product including Software and Documentation, that:

  15.2.1   Supplier will own or have all the necessary copyright licenses for HP
to fully exploit the Product, including the Software and Documentation as
intended herein;     15.2.2   the Product does not constitute and will not
constitute a misappropriation of the trade secrets of any third party;    
15.2.3   any Supplier Marks on the Product do not infringe any third party
trademark rights;     15.2.4   to the best of Supplier’s knowledge, the Product
and the use thereof, does not infringe on any patent of any third party, and
there are no claims of such infringement;     15.2.5   the Product does not
infringe and will not infringe upon any other third-party Intellectual Property
Rights;     15.2.6   HP does not and will not need to procure any rights or
licenses to any patents or other third-party Intellectual Property Rights to
fully exploit the Product;     15.2.7   there are no patent markings on any part
of the external housing of the Product;     15.2.8   that the Software will not
(i) contain lock out devices or have any virus, disabling device, time bomb,
Trojan horse, back door or any other harmful component, (ii) replicate, transmit
or activate itself without control of a person operating the computing equipment
on which it resides, (iii) alter, damage or erase any data or other computer
programs without control of a person operating the computing equipment on which
it resides or (iv) contain any code, key, node lock, time-out or other function
whether implemented by electronic, mechanical or other means which restricts or
may restrict use or access to programs or data based on residency on a specific
hardware configuration, frequency or duration of use, or other limiting
criteria;     15.2.9   Supplier will assign to HP the benefits of all warranties
applicable to any third party software acquired by HP from Supplier; and    
15.2.10   Supplier represents and warrants that Supplier complies with and shall
continue to comply with all licenses (including, without limitation, all open
source licenses) associated with any software component included in the Product
and Documentation.     15.2.11   If Supplier breaches this Intellectual Property
Warranty, HP may immediately terminate this Agreement in whole or in part and
may immediately cancel any unfilled Accepted Orders

HP Confidential
 

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507

      without liability, such remedies being in addition to any other remedies
provide by this Agreement, or otherwise available to HP under law or equity.

  15.3   Supplier’s Duty to Defend. Subject to the provisions of 15.4 and except
as provided in Section 15.7, Supplier will indemnify, defend and hold harmless
HP, HP Subsidiaries, HP Affiliates and Eligible Purchasers and its customers
(including without limitation end users, distributors and resellers), officers,
directors, employees, agents and representatives (“Indemnitees”) from and
against any claims or liabilities relating to any claim that:

  15.3.1   any Product;     15.3.2   any Software included in the Product;    
15.3.3   any Documentation;     15.3.4   a Supplier Mark or     15.3.5  
anything else provided as part of Supplier’s Support,

      or use of any of the foregoing, constitutes a misappropriation or
infringement of any third party’s Intellectual Property Rights (all of the
foregoing being referred to as an “IP Claim”). Without limiting the generality
of the foregoing, Supplier will pay losses and damages, liabilities, judgments,
awards, costs and expenses including reasonable attorneys’ fees, expert witness
fees and bonds incurred by Indemnitees and any award in connection with, arising
from or with respect to any such claim or agreed to by Supplier in any
settlement of that claim.         The combination of the Product with an HP
Product will not void Supplier’s Intellectual Property Warranty and concomitant
indemnification obligations provided that the IP Claim would apply regardless of
the combination. However, [...***...].     15.4   HP’s Duty to Notify and Tender
of Claims. HP will give Supplier written prompt notice of any IP Claim. If
Supplier assumes defense of such IP Claim without reservations of rights, HP
will provide Supplier the authority, information and reasonable assistance (at
Supplier’s expense) necessary to defend. Supplier will control defense, and HP
will not settle such IP Claim without Supplier’s consent, not to be unreasonably
withheld. Should Supplier not diligently pursue resolution of such IP Claim or
fails to provide HP with reasonable assurance that it will diligently pursue
resolution, then HP may, without in any way limiting its other rights and
remedies, defend the claim and collect all reasonable costs of doing so from
Supplier. Any settlement or compromise Supplier desires to enter into will be
subject to HP’s prior approval, which HP agrees not to unreasonably withhold,
delay or condition. HP and any other Indemnitee may, at its expense, in its or
their discretion, participate in the defense of such IP Claim. Section 22.14
(Disputes/Escalation Process) shall not apply to this section.     15.5  
Limitation on Settlement. Supplier will only enter into a compromise or
settlement that will not have the effect of creating any liability or obligation
(whether legal or equitable) on HP unless HP otherwise agrees in writing. In
addition, Supplier shall obtain a full and complete release of any and all
claims that the third party claimant may have against HP.     15.6   Remedies
for Infringing Product. If the use, manufacture, sale, combination, or
importation of the Product (“Infringing Product”) is enjoined and Supplier has
indemnification obligations pursuant to this Section 15, Supplier will, at its
sole expense and option:

HP Confidential
***Confidential Treatment Requested
 

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507

  (i)   procure for HP the right to continue using or combining the Infringing
Product, as the case may be;     (ii)   replace the Infringing Product with a
non-infringing product of equivalent function, form factor, and performance; or
    (iii)   modify the Infringing Product to be non-infringing, without
materially detracting from function, form factor, or performance.

  15.7   Exclusions. Nothing in this Section 15 shall apply to any Products or
parts to the extent that such Products or parts (i) have been modified (other
than by Supplier or Supplier’s Authorized Contractors), (ii) have been used in a
manner contrary to Specifications, or (iii) the infringement arises out of
Supplier’s compliance with a design that HP required Supplier to implement.

  16.   Delaying Causes.

  16.1   Delaying Causes. Neither Party will be liable for any delay in
performance under this Agreement caused by any act of God or other cause beyond
Supplier’s reasonable control and without Supplier’s fault or negligence
including but not limited to fire, flood, war, embargo, riot or an unforeseeable
intervention of any government authority, which causes complete business
interruption (a “Delaying Cause”). A Delaying Cause does not include delays in
transportation, shortages of materials, delays by manufacturers or
subcontractors or economic considerations or inefficiencies. No Delaying Cause
will suspend or excuse either Party’s obligations as set forth in Section 13
(Confidential Information), Section 15 (Intellectual Property Ownership Warranty
and Indemnification), Exhibit P (Insurance), and Section 18 (Indemnity).    
16.2   Occurrence of a Delaying Cause. Any Party whose performance is affected
by a Delaying Cause will notify the other Party promptly upon commencement of a
Delaying Cause and will provide its best estimate of the expected duration of
such occurrence. Upon notice to Supplier during pendency of a Delaying Cause, HP
may terminate any unfilled Accepted Orders without liability. Any Party whose
performance is affected by a Delaying Cause will exercise reasonable diligence
to overcome and affect cessation of the Delaying Cause and to mitigate effects
thereof. Performance of the Parties’ respective obligations to purchase and sell
Product will be suspended to the extent affected by, and for the duration of, a
Delaying Cause, and during pendency of a Delaying Cause affecting Supplier’s
ability to make timely Delivery, HP may purchase replacement Product elsewhere
and deduct the quantity of Product affected thereby from its purchase
requirements without affecting eligibility or entitlement to pricing hereunder.
If, however, Supplier’s performance is delayed for reasons set forth above for a
cumulative period of [...***...] or more, HP, notwithstanding any other
provision of this Agreement to the contrary, may terminate this Agreement and/or
any Order issued hereunder by notice to Supplier.     16.3   Resumption of
Performance. The Parties will resume performance under this Agreement once the
Delaying Cause ceases, and HP may, upon written notice not later than
[...***...] following such cessation, extend the Term up to the length of time
the Delaying Cause endured.

  17.   Events of Default and Remedies

  17.1   Events of Default. A Party will be in default under this Agreement upon
the occurrence of any of the following events (each an “Event of Default”):

  17.1.1   A Party fails to pay or perform any payment obligation when and as
due under this Agreement or any Accepted Order after [...***...] receipt of
written notice from the other Party;     17.1.2   A Party fails to perform any
obligation under this Agreement or any Accepted Order, other than as set forth
in Section 17.1.1, when such failure continues for [...***...] after written
notice thereof is given or, if such failure cannot reasonably be cured within
said [...***...], but is capable of cure within a longer period not exceeding
[...***...]

HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507

      and the Party commences to cure such failure promptly upon receipt of such
written notice and thereafter proceeds with reasonable diligence to cure such
failure, for such longer period as may be necessary for the Party to cure the
same with reasonable diligence;     17.1.3   Any representation or warranty made
by a Party in connection with this Agreement proves to be false in any material
respect; provided that if such representation or warranty is capable of being
cured, then the Party may cure such misrepresentation or breach of warranty
within [...***...] after written notice thereof is given or, if such
misrepresentation or breach of warranty cannot reasonably be cured within said
[...***...] and the Party commences to cure same promptly and thereafter
proceeds with reasonable diligence to cure same, for such longer period as may
be necessary for the Party to cure the same with reasonable diligence; or    
17.1.4   A Party makes an assignment for the benefit of creditors, admits in
writing its inability to pay its debts as they mature, applies to any court for
the appointment of a trustee or receiver for any of its properties, or commences
any voluntary proceeding under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution, liquidation or other similar law
of any jurisdiction; or any such application or any such proceeding is filed or
commenced against said Party and said Party indicates its approval, consent or
acquiescence thereto; or there is filed or commenced against said Party an
involuntary proceeding under any bankruptcy, reorganization, arrangement,
insolvency, readjustment or debt, dissolution, liquidation or other similar law
of any jurisdiction and such proceeding is not dismissed, and remains in effect,
for thirty (30) days or more; or an order is entered adjudicating said Party
bankruptcy or insolvent; or     17.1.5   Except as may be permitted under
Section 22.5 (Assignment), a Party transfers all or substantially all of its
properties or merges with or into any other entity or there is otherwise any
change in controlling interest or ownership of a Party, without the prior
written consent of the other Party; or     17.1.6   A Party assigns or attempts
to assign this Agreement or any Accepted Order to a competing entity or in case
of an assumption or delegation of performance of this Agreement or any Accepted
Order by a competing entity, if in the other Party’s reasonable determination
such assignment or performance would be detrimental to the performance of this
Agreement or any Accepted Order or to its business interests or prospects.

  17.2   Rights and Remedies Upon Default. The Party not in default may
terminate this Agreement or any Accepted Order upon written notice to the other
Party and/or may enforce, by all proper and legal suits and other means, its
right hereunder, with or without terminating this Agreement or any Accepted
Order. All rights and remedies will be cumulative and may be exercised singly or
concurrently.     17.3   Cover Costs. Upon a [...***...]. Supplier will be
responsible for [...***...] (“Cover Costs”) [...***...]. Cover Costs may
include, but are not limited to: [...***...]. Notwithstanding anything herein to
the

HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507

    contrary: [...***...].

  17.4   Additional Remedies. Unless otherwise specifically stated, all remedies
expressed in this Agreement are in addition to any legal, contractual,
equitable, or statutory rights that may exist.

  18.   General Indemnity     18.   General Indemnity

  18.1   Indemnity. Supplier shall defend, indemnify, and hold harmless HP, HP’s
Subsidiaries, HP Affiliates and all Eligible Purchasers purchasing under this
Agreement, and their respective directors, officers, employees and agents from
and against any and all claims, losses, liens, demands, attorneys’ fees,
damages, liabilities, costs, expenses, obligations, causes of action, or suits
(collectively “Claims”) to the extent that such Claims are caused by, arise out
of, or are connected in any way with:

  (a)   any act or omission, whether active or passive and whether actual or
alleged, or willful misconduct, of Supplier, its employees, or agents;     (b)  
the breach of this Agreement (including, but not limited, to the costs
associated with any Product recall) by Supplier, its employees or agents of any
of its contractual obligations, covenants, undertakings, or promises under this
Agreement, or,     (c)   property loss, damage, personal injury or death, caused
by Supplier, Supplier’s Product (includes Goods and Services), its employees or
agents.

A Claim relating to or arising out of Section 18.1 (a), (b) or (c) is
hereinafter referred to as an “Indemnified Claim”.

  18.1.1   Supplier shall, at its own expense, defend any third party
Indemnified Claim and Supplier will pay all costs, including attorneys’ and
experts’ fees and litigation costs.     18.1.2   Supplier will not have any
obligation to defend, indemnify or hold harmless hereunder when [...***...].    
18.1.3   Supplier’s obligations to defend, indemnify and hold harmless hereunder
will not be limited or otherwise affected by any insurance, self-insurance or
retention of risk which it may carry or assume.

  18.2   HP’s Duty to Notify. HP will give Supplier prompt notice of any third
party claim that constitutes an Indemnified Claim. HP will provide Supplier the
authority, information and reasonable assistance (at Supplier’s expense)
necessary to defend. Supplier will control the defense, and HP will not settle
any such Indemnified Claim without Supplier’s consent, not to be unreasonably
withheld; provided that if Supplier does not diligently pursue resolution of the
Indemnified Claim, or, fails to provide HP with reasonable assurance that it

HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507
will diligently pursue resolution, HP may, without in any way limiting its other
rights and remedies, defend the Indemnified Claim and collect all costs of doing
so from Supplier. Any settlement or compromise Supplier desires to enter into
will be subject to HP’s approval. HP and any other Indemnitee may, in its or
their discretion, participate in the defense of such claim or action.

  19.   Limitation of Liability.

     19.1. Limitation on General Damages. A party’s aggregate liability to the
other party under this Agreement for any claims, whether in contract, warranty,
negligence, tort, strict liability, or otherwise, for loss or damage arising out
of, in connection with, or resulting from this Agreement, or the performance or
breach thereof, will not exceed the greater of:
19.1.1. [...***...], or,
19.1.2. [...***...].
19.1.3. Notwithstanding anything herein to the contrary, the limitations on
liability set forth in this Section 19.1 shall not apply to Supplier’s liability
and responsibilities in Epidemic Failure situations under any Corrective Action
Plan as more fully described in Section 2 of Exhibit N (Quality and
Compensation).
19.2 Exclusion for Special Damages. NEITHER PARTY WILL BE LIABLE FOR ANY
SPECIAL, INDIRECT, OR CONSEQUENTIAL DAMAGES (INCLUDING LOSS OF DATA, PROFITS OR
REVENUE, COST OF CAPITAL OR DOWNTIME COSTS), OR FOR ANY EXEMPLARY OR PUNITIVE
DAMAGES ARISING OUT OF ANY PERFORMANCE OF THIS AGREEMENT OR ANY ORDER,
REGARDLESS OF WHETHER SUCH DAMAGES ARE BASED IN TORT, WARRANTY, CONTRACT OR ANY
OTHER LEGAL THEORY, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
19.3. Exceptions to Liability Limitation and Exclusion. Nothing in Section 19
(“Limitation of Liability”) excludes, disclaims, limits or otherwise affects:
     19.3.1. Either party’s liability for any third party claims for personal
injury, death, or claims for physical damage to property; or,
     19.3.2. [...***...]
19.4. Limitation to Products. Notwithstanding anything herein to the contrary,
Supplier shall have no liabilities or responsibilities with respect to
[...***...].

  20.   Termination

  20.1   Termination for Convenience. HP may terminate this Agreement at any
time without liability for damages and without need to show cause upon
[...***...] prior written notice. Upon

HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507

    termination pursuant to this Section, HP will accept delivery of, and pay
for, [...***...], Order Changes, of Exhibit D (Ordering and Shipment of
Product). HP will purchase and pay for upon delivery to HP [...***...]; provided
that Supplier will mitigate to the maximum extent feasible;. Supplier may
terminate this Agreement at any time without liability for damages and without
need to show cause upon [...***...] prior written notice.     20.2   Termination
for Default. Either Party may terminate this Agreement or any Accepted Order in
accordance with Section 17 (Events of Defaults and Remedies).     20.3  
Termination for Cause. Either Party may terminate this Agreement or any Accepted
Order pursuant to any other right granted to or reserved in that Party under
this Agreement or any Accepted Order or as may exist at law or in equity, as may
be limited or otherwise affected by this Agreement.     20.4   Effect of
Termination. Notwithstanding expiration or any termination of this Agreement or
any Accepted Order, Sections 3.2 (Payment Terms), 11.3 (Survival of Support
Obligations), 13 (Confidential Information), 15 (Intellectual Property
Protection and Warranty), 18 (Indemnity), 19 (Limitation of Liability), 22.11
(Governing Law), 22.14 (Disputes/Escalation Process), Exhibit A (Definitions),
Exhibit I ( Discontinuance of Product and Manufacturing Rights), Exhibit K
(Services and Support Requirements), Exhibit P (Insurance), all licenses granted
to HP under Sections 14.4 (Software License) and 14.5 (Documentation License),
and any obligations that HP may have under Exhibit M (Flexibility Agreement)
will survive. HP’s audit rights under Section 5 (Audit Rights) will survive for
three (3) years after expiration or termination of this Agreement.

  21.   Additional Obligations of Supplier

  21.1   Governmental Compliance. Supplier, its agents, employees will comply
with all Applicable Law and will contractually obligate its Subcontractors to
comply with all Applicable Law in its performance of this Agreement, including
but not limited to the specific requirements referenced Exhibit O (Governmental
Compliance). Upon request, Supplier agrees to certify compliance with any
Applicable Law or regulations. HP is neither responsible for monitoring
Supplier’s nor Supplier’s Subcontractor’s compliance with any Applicable Law.  
  21.2   Trade and Logistics. HP’s compliance and operational requirements
regarding Trade and Logistics are set forth in detail at
https://h20168.www2.hp.com/supplierextranet/index.do. Supplier and each Supplier
shipping location has the obligation for ensuring compliance with U.S. and other
national export, import, customs, and trade-related laws and regulations.
Supplier also understands that it is responsible for developing and implementing
procedures to ensure compliance with HP’s Trade and Logistics Requirements.    
21.3   Personal Data Use and Protection.

  21.3.1   “Personal Data” Defined. “Personal Data” means information related to
any identified, or identifiable, person or legal entity, including any HP or
Supplier employees and/or customers. “Personal Data” shall also mean any
additional data deemed personal data by any applicable personal data law or
directive.

HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507

  21.3.2   Supplier Obligations. With regard to any Personal Data that Supplier
receives from HP and/or HP Customers to perform Supplier’s obligations under
this Agreement, Supplier shall comply with all of the following obligations:

  (i)   Supplier shall comply with all applicable data protection laws and/or
directives, all applicable export laws.     (ii)   Supplier’s use of the
Personal Data is limited to performance of Supplier’s obligations under this
Agreement. Supplier may only disclose Personal Data to those Supplier employees
that have a need to know in order to perform Supplier’s obligations under this
Agreement. Said Supplier employees must be bound by confidentiality obligations
no less restrictive that those contained in Section 13 (Confidential
Information) of this Agreement.     (iii)   Supplier may not disclose Personal
Data to any third party without the advance, written permission of HP. Supplier
shall immediately notify HP if Supplier becomes aware of any unauthorized use of
disclosure of Personal Data.     (iv)   Supplier shall use the same degree of
care as it uses to protect its own information of similar nature (but never less
than a reasonable degree of care) to prevent unauthorized use, dissemination or
publication of Personal Data. Personal Data shall also be considered
Confidential Information and treated in accordance with the requirements for
Confidential Information under this Agreement.     (v)   Supplier shall, at HP’s
request, and upon termination of this Agreement, deliver to HP any Personal Data
in Supplier’s possession and, if copies were made, destroy all copies of
Personal Data. Supplier’s Personal Data obligations stated herein shall survive
expiration or termination of this Agreement.     (vi)   Personal Data in Storage
Devices. As to Personal Data contained in data storage devices that may be
returned to Supplier for “Supply Chain Processes” (“Supply Chain Processes” is
defined as repair, refurbishment, recycle or scrap):

    (a)    Supplier shall implement and maintain appropriate security processes
to ensure that unauthorized persons will not have access to data storage devices
returned to Supplier;       (b)    Supplier will not access Personal Data on the
data storage device beyond that point which is required to repair or refurbish
the data storage device;         (c)    Supplier will not provide access to the
data storage device except to Supplier’s employees who require access in order
to perform Supplier’s Supply Chain Processes.         (d)    Personal Data
contained in data storage devices, where the data storage device is not returned
to originator, will not be retained longer than is required for Supplier to
perform its Supply Chain Process, at which point said Personal Data will be
destroyed in accordance with leading industry practices.

  21.4   Insurance. Without limiting any of the obligations or liabilities of
Supplier, Supplier will maintain, at its own expense, as long as this Agreement
is in effect, insurance policies of the kind and limits listed in the attached
Exhibit P (Insurance).     21.5   Social and Environmental Responsibility.
Supplier warrants that in all countries in which Supplier and, to Supplier’s
knowledge, information and belief, Supplier’s authorized subcontractors do
business, its and their operations comply with all applicable laws and
regulations governing labor and employment, employee health and safety,
protection of the environment, and ethical practices, including but not limited
to, laws and regulations relating to working hours, working conditions, wages,
benefits, child labor, forced labor, freedom of association and equal employment
opportunity. Supplier agrees to sign HP’s Supplier Social and Environmental
Responsibility Agreement and comply with HP’s Supplier Code of Conduct,
including establishment of

HP Confidential

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507

      management systems as described therein, as set out at
http://www.hp.com/hpinfo/globalcitizenship/environment/supplychain/index.html.  
  21.6   Product Content.

  21.6.1   Supplier will furnish HP any information reasonably requested by HP
to confirm the material composition of the Products or of any parts, components
or other constituents of the Products or of their packaging all as supplied to
HP under this Agreement or as used in any manufacturing processes.     21.6.2  
Each chemical substance contained in Products is on the inventory of chemical
substances compiled and published by the United States Environmental Protection
Agency pursuant to the Toxic Substances Control Act.     21.6.3   Supplier will
provide to HP prior to shipment a complete and accurate Material Safety Data
Sheets (MSDS) for any Product for which such a data sheet is required under
Applicable Law or in order for HP to sell Product in any country.

  21.7   Packaging and Shipment. All Products will be shipped in conformance
with all applicable national and international transportation requirements
including, where applicable, regulations regarding chemicals and hazardous
materials, dangerous goods, or fumigation and aeration. All packaging materials,
including pallets, will be free of pests and comply with national and
international regulations regarding Solid Wood Packing Materials (SWPM) where
applicable. All packaging for Products will comply with HP’s General
Specification for the Environment.     21.8   Access to Information Systems. In
order to fulfill its obligations under this Agreement, [...***...]

  22.   Miscellaneous

  22.1   Notices. Except for HP’s email notifications to Supplier for content
changes at HP’s website references stated in this Agreement as noted in section
22.2 below, all other notices that are required to be given under this Agreement
will be in writing and will be sent to the respective address as set forth in
Exhibit J (Recipients for Notices), or such other address as each Party may
designate by notice given in accordance with this Section. Any such notice may
be delivered by hand, by overnight courier, by first class pre-paid letter or by
facsimile or electronic mail transmission, and will be deemed to have been
received: (a) by hand delivery, at the time of delivery; (b) by overnight
courier, on the second business day after delivery to the carrier; (c) by first
class mail, four (4) business days after day of mailing; and (d) by facsimile or
electronic mail, immediately upon confirmation of transmission, provided
however, for notice of termination or default, a confirmatory copy is sent
pre-paid by first class mail or overnight courier or is hand delivered by the
end of the next business day.

HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507

  22.2   Website References. Wherever in this Agreement an HP web site or web
address is stated, access may require assistance of HP personnel, or HP may
require Supplier to enter into one or more separate agreements concerning access
or use thereof. HP reserves all rights, from and after the Effective Date of
this Agreement, to revise, withdraw or otherwise modify (variously and
collectively, “Change”) the contents of any web site or web address stated in
this Agreement. Supplier will be required to comply with all such Changes ten
Days after email notification of such Change is sent by HP to Supplier. If
Supplier does not accept such Change, Supplier will provide notice of
non-acceptance as set forth in Section 22.1 (Notices); provided that HP must
receive notice of non-acceptance within fourteen (14) days after HP has provided
Supplier notice of such Change, or Supplier will be deemed to have accepted such
Change. Any use of a web site or address by Supplier after its receipt of HP’s
notice of Change will constitute Supplier’s acceptance of such Change,
notwithstanding any notice of non-acceptance or objection HP may receive
thereafter.     22.3   Exhibits; Other Documents. The Exhibits attached to this
Agreement and all other documents referred to herein are hereby incorporated by
this reference and made part of this Agreement. Unless an Exhibit specifically
refers to and amends a term of this Agreement, the terms and conditions of this
Agreement will control and take precedence over conflicting terms in an Exhibit.
    22.4   Independent Contractors. The relationship of the Parties established
under this Agreement is that of independent contractors, and neither Party is a
partner, employee, agent or joint venturer of or with the other. Nothing in this
Agreement precludes either Party from independently developing, manufacturing,
selling or supporting products similar to Product.     22.5   Assignment.

  22.5.1   Neither this Agreement nor any right, license, privilege or
obligation provided herein or in any Accepted Order may be assigned, transferred
or shared by either Party without the other Party’s prior written consent, not
to be unreasonably withheld, and any attempted assignment, transfer or sharing
without consent is void; provided that Supplier may perform its obligations
hereunder through any Subsidiary or Affiliate for whose performance Supplier
will be responsible and remains liable and HP may assign any Order to an HP
Subsidiary or HP Affiliate for whose performance HP will be responsible and
remains liable.     22.5.2   Any merger, consolidation, reorganization, transfer
of substantially all or a material portion of the assets of a Party, or other
change in control or ownership will be considered as assignment of the purposes
of this Agreement; provided that either Party may merge with or into any of its
Subsidiaries, Affiliates or parent companies and may assign this Agreement or
any Accepted Order to any of its Subsidiaries, Affiliates or parent companies
without need for consent.     22.5.3   The assigning Party must ensure that the
assignee assumes in writing or by operation of law the assigning Party’s
obligations, and no assignment will relieve the assigning Party of its
obligations, under this Agreement and any assigned Accepted Orders. This
Agreement will inure to the benefit of and will be binding on the permitted
successors and assigns of the Parties.

  22.6   No Waiver.

  22.6.1   No modification or waiver of, or amendment to, or release from, any
provision of this Agreement or any Accepted Order and no waiver of, or release
from, any breach or default hereunder, will be of any force or effect unless
contained in a writing which is signed by the Party which is sought to be bound
thereby, nor may same be held or considered to be a modification or waiver of,
or amendment to, or release from, any other provision, nor be a waiver of or
release from any other breach or default.     22.6.2   No modification or waiver
of, or amendment to, or release from, any provision of this Agreement and no
waiver of, or release from, any breach or default hereunder, will result

HP Confidential

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507

      from any conflicting, different or printed provisions of any subsequently
dated sales or purchase order, order acknowledgment, or a confirmation thereof,
for Product, unless such subsequent provision is stated conspicuously on the
face of any such order, acknowledgment or confirmation and such order,
acknowledgment or confirmation is agreed in a writing signed by an authorized
representative of the Party to be bound thereby.     22.6.3   The Parties
contemplate that from time to time order, acknowledgment and confirmation forms
may be utilized, and the provision of this Agreement will govern and control
such forms except to the extent of any such subsequent provision as aforesaid.
The failure of any Party to enforce any provision of this Agreement, or to
exercise any right, will not be considered a waiver of that provision or right.

  22.7   No Third Party Beneficiary. This Agreement does not confer any right or
remedy other than to the Parties hereto and their respective permitted
successors and assigns, and no action may be brought against any Party hereto by
any third party claiming as a third party beneficiary to this Agreement or any
Accepted Order. Nothing in this Agreement is intended to relieve or discharge
any obligation or liability of any third party to any Party to this Agreement,
and nothing herein confers, or is intended to give any third party, any right of
subrogation.     22.8   Headings; Interpretation. The Section titles and
headings used in this Agreement are for reference only and do not limit or
extend the meaning of any provision of this Agreement, and will not be used in
interpretation of any provision of this Agreement. All terms defined in this
Agreement in the singular form will have comparable meanings when used in the
plural form and vice versa. References in this Agreement to “Sections”, and
“Exhibits” are to sections and exhibits herein or hereto unless otherwise
indicated. The words “include” and “including” and words of similar import when
used in this Agreement will not be construed to be limiting or exclusive.    
22.9   Severability. If any provision in this Agreement is held invalid or
unenforceable by a body of competent jurisdiction, such provision will be
construed limited or, if necessary, severed only to the extent necessary to
eliminate such invalidity or unenforceability. The Parties will negotiate a
valid, enforceable substitute provision that most nearly effects the Parties’
original intent in entering into this Agreement or to provide an equitable
adjustment in the event no such provision can be added. The other provisions of
this Agreement will remain in full force and effect.     22.10   Entire
Agreement. This Agreement, together with the Exhibits, comprise the entire
understanding between the Parties with respect to the subject matter hereof and
supersede any previous or contemporaneous communications, representations or
agreements, whether oral or written, with respect thereto; provided that any
separate non-disclosure agreement between the Parties will continue unchanged
and in full force and effect according to its terms. For purposes of
construction and interpretation, this Agreement will be deemed to have been
drafted by both Parties, and no ambiguity will be construed in favor of or
against either Party.     22.11   Governing Law. This Agreement and any dispute
related to or arising out of this Agreement will be governed in all respects by
New York law without reference to any choice or conflict of laws provisions of
New York or the law of any other jurisdiction. The Parties exclude application
of the 1980 United Nations Convention on Contracts for the International Sale of
Goods, if applicable. The Parties hereby submit to the jurisdiction of the
courts of California with subject matter jurisdiction, and waive any venue
objections against the United States District Court for the Northern District of
California, San Jose Branch and the Superior and Municipal Courts of the State
of California, Santa Clara County, in any litigation arising under this
Agreement.     22.12   Counterparts. This Agreement may be executed in any
number of counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument. If this Agreement is
executed in counterparts, no signatory hereto will be bound until all Parties
have duly executed, or caused to be duly executed, a counterpart of this
Agreement.

HP Confidential

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507

  22.13   Authority of Signatory. If HP or Supplier executed this Agreement by
agent or representative, such agent or representative by his/her act of signing
this Agreement individually warrants and represents to the Parties, and HP and
Supplier warrant and represent respectively to each other, that he/she is
authorized to execute, acknowledge and deliver this Agreement on behalf of HP or
Supplier, as the case may be, and thereby to bind the respective Party to the
same.     22.14   Disputes/Escalation Process.

  22.14.1   The escalation process for Support is set forth in Exhibit K
(Service and Support Requirements).     22.14.2   Supplier and HP will attempt
in good faith to resolve all disputes under this Agreement by mutual agreement
before initiating any legal action or attempting to enforce any rights or
remedies hereunder; provided that nothing herein will prevent either Party from
giving notice at any time of default as set forth in Section 17 (Events of
Defaults and Remedies) or termination as set forth in Section 20 (Termination).
    22.14.3   In the event of a dispute, and as a required precondition to
initiating legal action (other than for an injunction or restraining or
protective order), either Party must give notice to the other Party, and within
[...***...] after receipt of the notice, HP’s procurement representative and
his/her corresponding functional-level counterpart at Supplier will meet to
discuss and attempt to resolve the dispute.     22.14.4   If a resolution
mutually recognized as such by both Parties is not achieved within [...***...]
thereafter, the dispute will be referred to senior officers of the Parties of
comparable rank or position who will meet to discuss and attempt a resolution of
the dispute.     22.14.5   If within [...***...] after referral the dispute
remains unresolved, both Parties may pursue any or all rights and remedies as
may exist at law or in equity, as may be limited or otherwise affected by this
Agreement.     22.14.6   If either Party fails to meet or discuss a dispute as
provided above, such Party covenants not to commence a suit as to that dispute,
other than for an injunction or restraining or protective order. The failure or
refusal of either Party to meet and discuss any dispute as provided above will
entitle the other Party to immediately exercise and pursue any such right or
remedy, including commencement of a suit as to the dispute. Nothing herein will
prevent either Party, at any time, from suggesting referral of any dispute to
mediation before a mutually acceptable mediator under mutually acceptable rules
and procedures.

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have executed
this Agreement by their respective authorized representatives as of the
Effective Date.

      DOT HILL SYSTEMS CORP.   HEWLETT-PACKARD COMPANY  
/s/ Dana Kammersgard
  /s/ Jeff J. Kato
 
   
Authorized Signature
  Authorized Signature
 
   
9/4/07
  9/10/2007
 
   
Date
  Date
 
   
Dana Kammersgard
  Jeff J. Kato
 
   
Printed Name
  Printed Name
 
   
President & CEO
  Director of Nearline Disk SWD
 
   
Title
  Title

HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507
EXHIBIT A
DEFINITIONS

1.   Definitions. As used in this Agreement, and in addition to other terms
elsewhere defined in this Agreement, each of the following terms has the
indicated meanings:

“Accepted Order” means an Order as to which Supplier has issued its
Acknowledgment accepting the Order or which is deemed accepted as set forth in
Exhibit D, Section 1.4 or which otherwise constitutes a contract under
Applicable Law, is legally binding or legally enforceable.
“Acknowledgment” means a written or electronic acknowledgment or confirmation
issued by Supplier in response to and following Supplier’s receipt to of an
Order issued by HP or an Eligible Purchaser to Supplier for Delivery of Product.
“Affiliate” means an entity whose voting shares are owned less that fifty
percent (50%), but at least ten percent (10%), by a Party to this Agreement and
which is not controlled by, or under common control with, a Party to this
Agreement as its Subsidiary.
“Applicable Law” means all constitutions, laws, statutes, codes, ordinances,
orders, judgments, decrees, injunctions, rules, regulations, permits and legally
binding requirements of all federal, state and local governmental authorities
applicable to any Party’s performance under this Agreement.
“Auditor” has the meaning given it in Section 5.1 (Audit Rights).
“Blanket Purchase Order” has the meaning given it in Section 1.3 of Exhibit D
(Ordering and Shipment of Product), Section 1.3.
“BRP” has the meaning given it in Section 12 (Business Recovery Plan; Loss
Control).
“Business Day” (whether initial letters are capitalized or not) means a Day
other than a Saturday, Sunday or a Day on which U.S. commercial banks in
California, or, if different, commercial banking institutions in the location at
which performance of an act or obligation under this Agreement is to occur, are
closed or required to close under Applicable Law.
“Confidential Information” has the meaning set forth in Section 13.1
(Confidential Information).
“Control” (including the terms “controlling”, “controlled by” and “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a person or entity,
whether through the ownership of voting securities, by contract or otherwise.
“Cover Costs” has the meaning given it in Section 17.3 (Cover Costs).
“Day” (whether initial letter is capitalized or not) means a calendar day and
includes Saturdays, Sundays and holidays, except that, in the event that an
obligation to be performed under this Agreement falls due on a day other than a
Business Day, the obligation will be deemed due on the first Business Day
thereafter.
“Delaying Cause” has the meaning set forth in Section 16.1 (Delaying Causes).
“Delivery” or “Deliver” means, in accordance with an Accepted Order and this
Agreement, delivery to a common carrier for shipment and arrival of Product at
the receiving area, as HP or an Eligible Purchaser may designate, and Supplier
may agree, from time to time during the Term.
“Delivery Date” means the date specified in an Accepted Order for the Delivery
of Product by Supplier to the destination required under the Accepted Order.
“Developed Materials” means the Industrial Design of the Product as identified
in Exhibit Q (Industrial Design of the Product).

HP Confidential

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507
EXHIBIT A
DEFINITIONS (CONTINUED)
“Discontinued Product” has the meaning set forth in Exhibit I (Discontinuance of
Product and Manufacturing Rights) Section 1.1.
“Documentation” means the technical documentation that Supplier will provide
with Product from time to time during the Term and to the extent HP may
reasonably request and show need for access.
“Effective Date” has the meaning given it in the introduction to this Agreement.
“Eligible Purchaser” means any legal entity which is authorized to purchase
Product pursuant to this Agreement as provided in Section 1.3 of this Agreement
and that is identified in Exhibit C (Eligible Purchaser Under This Agreement).
“Emergency Order” has the meaning set forth in Section 1.5 Exhibit D (Ordering
and Shipment of Product).
“Engineering Change” has the meaning set forth in Exhibit F (Engineering Process
or Design Changes) at Section 1 (Engineering Process or Design Changes).
“Epidemic Failure” has the meaning set forth in Section 8.1 (Epidemic Failure)
and Exhibit N (Quality and Compensation).
“Event of Default” has the meaning given it in Section 17.1 (Events of Default).
“Forecast” means HP’s non-binding estimate of purchases of Product over
[...***...], or such other period as may be designated by the Parties.
“Goods” has the meaning given it in Section 1.2 (General).
“HP” has the meaning given it in the introduction to this Agreement.
“HP Contractor” or “Contractor” means any third party which performs work for HP
or HP Subsidiaries or Affiliates and which requires Product from Supplier. HP
Contractors are independent contractors of HP or its Subsidiaries or Affiliates
and are not legally related to HP or its Subsidiaries or Affiliates as agent,
employee, partner, joint venturer or in any other manner.
“HP-Owned Technology” means the Industrial Design of the Product as identified
in Exhibit Q (Industrial Design of the Product).
“HP Products” means the HP products or systems that include or incorporate
Products.
“HP Property” means all property including without limitation models, tools,
equipment, copies of designs and documentation and other materials that may be
furnished to Supplier by HP or on HP’s behalf or separately paid for by HP for
use by Supplier in connection with this Agreement or any Order.
“HP Warehouse” means any facility which is owned, leased, rented or use of which
is otherwise arranged by HP where HP inventory, including raw material,
components and work-in-process, may be stored.
“HP’s General Specification For the Environment” means the requirements and
specifications set out in HP’s General Specification for the Environment,
[...***...]. For purposes of this Agreement such requirements and specifications
are part of the Specifications for Product.
“Hubs” means Supplier’s logistic service providers which store, maintain or
handle Supplier Managed Inventory.
HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507
EXHIBIT A
DEFINITIONS (CONTINUED)
“Indemnitees” has the meaning given it in Section 15.3 (Supplier’s Duty to
Defend).
“Industrial Design” means the design, shape, color, aesthetics, and/or texture
of the “face” or front of the Product, including the HP logo affixed thereto, as
further described on Exhibit Q (Industrial Design of the Product), and excluding
any manufacturing processes to produce any or all of the foregoing features.
“Infringing Product” has the meaning set forth in Section 15.6 (Remedies for
Infringing Product).
“Intellectual Property Rights” means any ideas, whether or not patentable,
inventions, discoveries, processes, works of authorship, marks, names, know-how,
and any and all rights in such materials on a worldwide basis, including any
rights in patents, inventor’s certificates, utility models, copyrights, moral
rights, trade secrets, mask works, trade names and marks and other analogous
rights.
“IP Claim” has the meaning set forth in Section 15.3 (Supplier’s Duty to
Defend).
“Lead Time” means the time between the date an Order is issued and the Delivery
Date.
“Mark” (whether initial letter is capitalized or not) means any trademark,
service mark, trademark and service mark application, trade dress, trade name,
logo, insignia, symbol, design or other marking identifying a party or its
products.
“Month” or “Year” means calendar month and year.
“Non-cancelable Order” means an Accepted Order that due to agreement of the
Parties may not be rescheduled or canceled by HP, except as set forth in
Section 1.10 of Exhibit D (Ordering and Shipment of Product). Any Accepted Order
for Unique Product will be deemed to be a Non-cancelable Order.
“Non-conforming Product” means any Product which at any time during the
applicable warranty period does not comply with the Specifications or otherwise
does not comply with the requirements of an Accepted Order or this Agreement.
“Non-SMI” has the meaning set forth in Exhibit D (Ordering and Shipment of
Product) Section 1.9.
“Notice Period” has the meaning given it in Exhibit I (Discontinuance of Product
and Manufacturing Rights) Section 1.1.
“Order” means a written or electronic purchase order or release issued by HP or
an Eligible Purchaser to Supplier for Delivery of Product.
“Parts” means the spares replacements, components and other items that may be
supplied in conjunction with or as additions to Product.
“Personal Data Use and Protection” has the meaning given it in Section 21.3
(Personal Data Use and Protection).
“Pre-Existing Intellectual Property” means the Intellectual Property Rights of a
Party existing prior to the commencement of any work performed pursuant to the
Agreement and all Intellectual Property Rights that are created outside of the
scope of this Agreement without the use of the other party’s confidential
information or materials.
“Product” or “Products” includes any Goods and Services set forth in Exhibit B
(Product Description and Specifications), Parts, Software and all related
Documentation and other deliverables provided pursuant to this Agreement.
HP Confidential

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507
EXHIBIT A
DEFINITIONS (CONTINUED)
“Production Failure” has the meaning given it in Section 12.3 (Production
Failure).
“Product Failure Alternative Facility” has the meaning given it in
Section 12.3.3.
“Product Warranty Period” has the meaning given it in Section 7.2.2.
“Return Materials Authorization” or “RMA” has the meaning set forth in Exhibit H
(Product Returns; Non-Conforming Product) Section 1.1.
“Schematics” means construction and assembly drawings, photo-tooling for Printed
Circuit Boards (PCBs), and codes, software or firmware for custom or proprietary
components.
“Services” has the meaning set forth in Section 1.2 of this Agreement and in
Exhibit K (Services and Support Requirements).
“Shipment” (whether initial letter is capitalized or not) means the date of
shipment from Supplier’s facility, or in the case of Product shipped from a
third party warehouse, the date of shipment from the third party warehouse to HP
or an Eligible Purchaser’s facility.
“Software” means all source code, firmware, embedded code, object code,
microcode, and executable files that are contained in or distributed with the
Product, including all updates and upgrades thereto, and the related
documentation.
“Specifications” means Supplier’s standard specifications for Product, the
technical and functional requirements for Product set forth in Exhibit B
(Product Description and Specifications), HP’s General Specifications for the
Environment, and any other requirements which may be attached hereto or referred
to herein or agreed to by the Parties or which may be published in Supplier’s
manuals and technical data sheets for Product in effect on the date Supplier
Delivers the corresponding Order.
“Subcontractor” means any third party, under contract or other arrangement with
Supplier, with responsibility for supply of components or parts for Product,
Support of Product, or for assembly, storage or configuration of Product.
“Subsidiary” means an entity controlled by, or under common control with, a
Party to this Agreement, through ownership or control of fifty percent (50%) or
greater of the voting power of the shares or other means of ownership or
control, for as long as such ownership or control continues to exist.
“Supplier” has the meaning given it in the introduction to this Agreement.
“Supplier IP” means the intellectual property that is created by Supplier under
this Agreement, including that which is described in Exhibit B (Product
Description and Specifications) (but that is not funded by HP and is not
Industrial Design) and to which Supplier will retain all Intellectual Property
Rights, as per Exhibit Q (Industrial Design of the Product).
“Supplier Managed Inventory” or “SMI” means a program or process for Supplier’s
inventory to be stored at Hubs or within Supplier’s designated area within an HP
Warehouse.
“Supplier Management Process” or “SMP” has the meaning given it in Exhibit G
(Quality) Section 5 (Supplier Rating).
“Support” means technical support and other Services as set forth in Exhibit K
(Service and Support Requirements), standard services Supplier customarily
provides for Product, or substantial equivalent, and services for Product
mutually agreed to be provided by Supplier to HP; provided that if Product
includes or constitutes Software, Support also includes fixes, updates and
upgrades, unless otherwise agreed.
HP Confidential

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507
EXHIBIT A
DEFINITIONS (CONTINUED)
“Technical Information” means Supplier’s manufacturing information and
technology to produce Product and provide Support, including without limitation:
(i) specifications, software, schematics, designs, drawings, or other materials
pertinent to the most current revision level of manufacturing of Product;
(ii) copies of all inspection, manufacturing, test and quality control
procedures and any other work processes; (iii) jig, fixture and tooling designs;
(iv) supplier history files; (v) support documentation; and (vi) any additional
technical information or materials that may be agreed to by the Parties.
“Term” has the meaning set forth in Section 1.4 (Term of Agreement).
“Tools” means the jigs, fixtures, tools, molds, dies, stamps, prototypes,
schematics, designs, and all documentation and material relating thereto that
Supplier, its subcontractors, agents, and/or employees generate that relate to
the Industrial Design of the Product.
“Unique Product” means Product that is unique in nature, customer-specific to HP
and cannot be resold by Supplier to customers other than HP without major
modification.
HP Confidential

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507
EXHIBIT B
PRODUCT DESCRIPTION AND SPECIFICATIONS

1.   Product Description.       [...***...]   2.   Product Specifications.      
Product will conform to Specifications. Specifications include without
limitation:

  2.1   [...***...].     2.2   Safety and regulatory agency requirements     2.3
  HP’s Packing and Shipping Requirements specified in Section 21 of the
Agreement     2.4   Technical requirements specified in Accepted Orders     2.5
  The attached Statement of Work, [...***...]

3.   Changes to Specifications, SOW or other technical requirements.

If the parties mutually agree, in writing, to changes to the Specifications, the
SOW, or any other technical requirements under this Agreement, such changes will
automatically be made a part of this Agreement, including this Annex B, without
the need to make a formal amendment to the Agreement. Emails that are exchanged
between authorized members of either party, that explicitly confirm the
agreement by both parties to a technical change shall constitute the parties
mutually, written agreement for purposes of this section.
HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507
EXHIBIT C
ELIGIBLE PURCHASERS UNDER THIS AGREEMENT

1.   All entities listed in Section 2 of this Exhibit C may purchase Product
pursuant to this Agreement; provided that:

  1.1   Nothing in this Agreement makes HP liable or otherwise responsible for
any purchase or obligation of any HP Subsidiary, HP Affiliate or HP Contractor;
    1.2   Except for HP Subsidiaries and HP Affiliates, any credit line extended
to an Eligible Purchaser will be subject to Supplier’s normal credit standards
and approval procedures in effect from time to time during the Term;     1.3  
Any purchase by any such Eligible Purchaser is for production of HP Products or
is otherwise related to HP Products; and     1.4   As may reasonably be
requested by Supplier, HP will provide reasonable confirmation that any such
purchase by any such Eligible Purchaser is intended by HP for HP Products.    
1.5   Each Eligible Purchaser will state, when purchasing Product pursuant to
this Agreement, as may be reasonably acceptable in form and substance to
Supplier, that such Eligible Purchaser is purchasing Product pursuant to this
Agreement and agrees to be bound by its terms and conditions.

  1.5.1   With respect to any Accepted Order for Product, [...***...]. In
addition, all of Supplier’s warranties specified in this Agreement run to
Eligible Purchaser, and said Eligible Purchaser will be entitled to exercise
HP’s right of this Agreement. Even if HP purchases Product from Supplier for
resale to Eligible Purchaser, all of Supplier’s warranties will run to Eligible
Purchaser. [...***...]; provided that nothing herein restricts or otherwise
limits modification or waiver of this Agreement, or part hereof, with respect to
any such Order upon mutual agreement in writing between Supplier and any
Eligible Purchaser, and provided further that:

  1.5.1.1   Any termination by Supplier or an Eligible Purchaser and any
exercise of rights and remedies by Supplier or an Eligible Purchaser are
limited, in each case, to the Accepted Orders from such Eligible Purchaser;    
1.5.1.2   In the event of Non-conforming Product, the Eligible Purchaser under
the Accepted Order out of which the Non-conforming Product arises, or HP acting
on its own behalf or that of such Eligible Purchaser may, in each such case,
make claims and exercise all available rights and remedies, but there can be no
double recovery for any occurrence;     1.5.1.3   HP may treat any default in
performance by Supplier under an Accepted Order with an Eligible Purchaser as an
Event of Default whereupon HP may exercise all available rights and remedies.
Supplier may treat any default in performance by an Eligible Purchaser as an
Event of Default whereupon Supplier may exercise all available rights and
remedies; and     1.5.1.4   Anything in this Agreement to the contrary
notwithstanding, any liability disclaimer or limitation in this Agreement
applicable to HP or Supplier will be applicable to each Eligible Purchaser and
to Supplier.

HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507
2. List of Eligible Purchasers. The Parties will meet as necessary to formally
update this Exhibit C to accurately reflect entities qualifying as Eligible
Purchasers.

         
A.
  Corporate Name:    
 
       
 
  Address:    
 
       
 
       
 
       
 
       
 
       
 
       
B.
  Corporate Name:    
 
       
 
  Address:    
 
       
 
       
 
       
 
       
 
       
 
       
C.
  Corporate Name:    
 
       
 
  Address:    
 
       
 
       
 
       
 
       
 
       
 
       
D.
  Corporate Name:    
 
       
 
  Address:    
 
       
 
       
 
       
 
       
 
       
 
       
E.
  Corporate Name:    
 
       
 
  Address:    
 
       
 
       
 
       
 
       
 
       

HP Confidential

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507
EXHIBIT D
ORDERING AND SHIPMENT OF PRODUCT

1.   Ordering and Shipment of Product.

  1.1   In General. HP or an Eligible Purchaser may purchase Product in one or
more of the following ways: (a) by issuing an Order, (b) by issuing a Blanket
Purchase Order, or (c) according to any applicable SMI process.     1.2  
Orders. Each sale and purchase of Product under this Agreement will be initiated
by an Order issued to Supplier by HP or an Eligible Purchaser. Each Order will
include quantity and price, shipping destination, proposed Delivery Date and
other instructions or requirements pertinent to the Order. HP or an Eligible
Purchaser may schedule regular intervals for Deliveries in such Order. This
Agreement applies to all Orders for Product and all Acknowledgements of Orders
whether or not the Order or Acknowledgment refers to this Agreement. Any
preprinted terms in any Orders or Acknowledgements that attempt to add to,
modify, or contradict the terms of this Agreement are not to be given effect
unless specifically agreed to in a signed writing.     1.3   Blanket Purchaser
Order. HP or an Eligible Purchaser may issue a Blanket Purchase Order to
indicate that it may order the listed Products within the period covered by such
Blanket Purchase Order. Blanket Purchase Orders do not represent a commitment by
HP or the Eligible Purchaser to buy the volume indicated. Blanket Purchaser
Orders will include the quantity, part number and revision level of the Product.
A Blanket Purchase Order will be used for fulfillment purposes until the earlier
of the expiration of such Blanket Purchase Order or depletion of the quantity or
dollar limit for the Products under such Blanket Purchase Order. Supplier will
honor and fulfill all Forecasts it received from HP and/or the Eligible
Purchaser that are associated with a Blanket Purchase Orders as per its
obligations set forth in Exhibit M (Flexibility Agreement). Supplier is deemed
to have Acknowledged and accepted a Blanket Purchase Order upon submission if
such document conforms to this Agreement.     1.4   Order Acceptance and
Acknowledgment. Each Order will be deemed to have been placed as of date of
issuance of the Order by HP, subject to receipt by Supplier. Supplier will
promptly confirm to HP receipt of an Order electronically or through facsimile.
Within [...***...] following receipt of the Order, Supplier will issue an
Acknowledgment which accepts or rejects the Order; provided that if [...***...]
after issuance of the Order HP has not received Supplier’s Acknowledgment or
rejection, the Order will be deemed accepted as issued. Unless otherwise
expressly agreed by HP, Delivery must be in strict conformity with Accepted
Orders.     1.5   Emergency Orders. HP or an Eligible Purchaser may issue Orders
on an emergency basis (“Emergency Order”). Subject to availability of Product,
Supplier will fill Emergency Orders upon acceptance thereof by Supplier.     1.6
  Forecasts. As Supplier may reasonably request, but no more frequently than
[...***...], HP will provide a rolling Forecast of projected Orders. Any
quantities listed in any Forecast or other correspondence between the Parties
are estimates made by HP as an accommodation to Supplier and do not constitute a
commitment by HP to purchase any such quantity. HP may revise any Forecasts as
necessary.     1.7   Lead Time. Lead Time for each item of Product [...***...].
Either party may request a change in Lead Times at any time, and any change
announced by Supplier will apply unless otherwise agreed; provided that Lead
Times may not be materially lengthened on less than [...***...] prior notice.  
  1.8   Non-conforming Orders. HP and Supplier recognize that from time-to-time
circumstances may arise that require flexibility and cooperation in the order
and delivery of supply outside the requirements of this Exhibit D. HP will use
reasonable commercial efforts to place Orders for Product within Forecasts and
Lead Times and for Orders exceeding Forecasts or shortening Lead

HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507
EXHIBIT D
ORDERING AND SHIPMENT OF PRODUCT (CONTINUED)

      Time, Supplier will [...***...].     1.9   Inventory Requirements. HP may
request Supplier to deliver Product either through a non-Supplier Managed
Inventory (“Non-SMI”) process or to use an SMI process, as may be agreed by the
Parties. There is no inventory requirement under a non-SMI process. Use of an
SMI process, whether with Hubs, HP Warehouse or otherwise, may require
additional or different terms and conditions and is subject to mutual agreement.
Inventory requirements for an SMI process may be agreed by the Parties. Without
limiting any of the obligations or liabilities of Supplier, Supplier will
maintain, at its own expense, as long as this Agreement is in effect, insurance
policies of the kind and limits listed in Exhibit P (Insurance).     1.10  
Order Changes. To the extent that Order changes are addressed in Exhibit M
(Flexibility Agreement), those terms will control the increase or decrease of
Orders as well as any liability that HP may have in relation to the increase,
decrease or cancellation of Orders with respect to finished goods, raw
materials, or Work in Progress. Absent an Order change issue being addressed in
Exhibit M (Flexibility Agreement), this Section 1.10 will control.

  1.10.1   HP and Eligible Purchaser may, without charge, postpone, decrease or
increase any Accepted Order by notice to Supplier as set forth in this Section;
provided that any increase in quantity or any rescheduling to an earlier
Delivery Date [...***...].         At any time prior to Shipment, HP and
Eligible Purchaser may postpone any Accepted Order; provided that [...***...].
At any time prior to Shipment, HP and Eligible Purchaser may decrease any
Accepted Order; [...***...].     1.10.2   Accepted Orders for Product may be
canceled at any time prior to Supplier’s commencement of production.

  1.11   Purchase Reports. Within [...***...] after close of each HP fiscal
quarter, Supplier will provide HP a report which details purchases of Product by
HP and all Eligible Purchasers by item, quantity and purchase location, showing
total quantities shipped, total dollars invoiced, returns, percent of on-time
and on-quality orders and such other information as HP and Supplier may mutually
determine is appropriate. Reports will be sent to HP’s and Eligible Purchaser’s
respective Purchaser locations and a report detailing HP’s and Eligible
Purchaser’s total purchases will be sent to HP’s primary contact set forth in
Exhibit J (Recipients for Notice).     1.12   Delivery, Shipment and Packaging.
Supplier will comply with the terms for delivery, shipment and packaging as set
forth in the website referenced in Section 21.2 of this Agreement (Trade and
Logistics).

HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507
EXHIBIT E
PRICING
Supplier will provide a Product and Parts/Spares pricing schedule to HP
[...***...]. The pricing schedule will include Supplier’s part number, HP’s part
number, description and quarterly pricing for new Product and new and repair
Parts/Spares based on HP’s fiscal quarter. Supplier agrees to provide
[...***...] and Supplier agrees that [...***...]. Supplier agrees to provide
[...***...].
Pricing provided is in US$ dollars.
Initial pricing is per the table below. Per unit pricing for the Product does
not include [...***...]. All future pricing changes will be managed via a
working spreadsheet submitted via HP’s web based e-sourcing tool. All future
price changes are automatically incorporated into this Agreement as reference.
[...***...]
HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507
EXHIBIT F
ENGINEERING PROCESS OR DESIGN CHANGES

1.   Supplier Proposed Changes. Except as set forth in this Exhibit F, Supplier
will not make or incorporate in Product any of the following changes if such
changes affect [...***...] (each an “Engineering Change” and collectively,
“Engineering Changes”):       [...***...]

2.   Disk Drive Firmware Qualification and Change Management. Supplier is
responsible for identifying and qualifying a version of disk drive firmware for
use in the Product shipped by HP. HP requires that the selected, qualified
version of firmware will be kept under change control. Supplier will identify to
HP the drive firmware revision they have presently qualified and have
incorporated into the Product and any prototypes of the Product being purchased
by HP for development and testing.

3.   Notice of Proposed Change. Supplier will notify HP in writing of any
proposed Engineering Change. [...***...], Supplier may not provide Product
involving an Engineering Change to HP for production usage until HP has notified
Supplier, in writing, that it has completed its qualification testing.

  2.1   If any Engineering Change [...***...].     2.2   If as a result of such
an Engineering Change HP would be unable to utilize Product due to a failure
under HP’s qualifications, Supplier will continue to provide Product without the
Engineering Change until Supplier and HP resolve any qualification issues.    
2.3   If a resolution mutually recognized as such by both Parties is not
achieved within a reasonable time, Supplier may, [...***...].

HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507

    Notwithstanding anything to the contrary herein, HP shall not unreasonably
withhold, delay or condition its approval to any Engineering Change that
Supplier desires to implement to the Products. All Engineering Changes will be
documented in Supplier’s electronic engineering change system. HP shall document
promptly its approval or rejection of each Engineering Change that Supplier
requests in the same system.

3.   HP Proposed Changes. HP may change HP supplied drawings or designs or the
Specification at any time prior to manufacture, effective upon notice to
Supplier. If any such change affects price, component obsolescence, quality
performance or delivery schedules of Product, an impact proposal prepared by
Supplier will be presented to HP for approval prior to Supplier initiating any
change. Supplier may make written claim for any equitable adjustment related to
such change within [...***...] from the date HP gives notice to Supplier of such
change, or such claim will be deemed untimely and adjustment with respect
thereto will be waived, renounced, released and forever barred.

4.   Safety Standard Changes. Supplier will provide HP oral notice, to be
followed by written notice, or email notice within [...***...] of Supplier
having knowledge of the need for any upgrade, substitution or other change
required to make Product meet applicable safety standards or requirements of
Applicable Law. HP may require that all affected Product be reworked to meet
such standards or requirements and Supplier, in its discretion, will accomplish
the same by either requesting that Product be returned to Supplier for upgrade
to current revisions or be upgraded by Supplier or HP in the field.

HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507
aur
EXHIBIT G
QUALITY

1.   Quality System. Supplier will maintain a quality system that ensures
compliance with this Agreement and meets at least one (1) of the following:

  1.1   Currently certified to the applicable ISO 9000 series of standards for
the Products;     1.2   Maintains a quality management system and manual that
complies with the applicable ISO 9000 quality systems series of standards;    
1.3   [...***...]; or,     1.4   [...***...].

2.   Documentation. Supplier, upon written request from HP, will provide to HP
copies of Supplier’s quality system documentation and supporting test
documentation. The Parties will create and maintain a combined team to provide
oversight of Supplier’s quality systems to ensure Supplier’s compliance with
this Agreement.

3.   HP’s Right to Inspect Facilities. With reasonable advance notice and in
compliance with Supplier’s security and safety requirements, HP and/or its
designated representative may inspect Supplier’s production and repair
facilities (including but not limited to Product, raw materials, equipment
associated manufacturing processes, test and inspection data, reliability data,
failure analysis data, corrective action data, and training data) to ensure
compliance with this Agreement. HP’s inspection may be for any reason related to
this Agreement, including to ensure Supplier’s compliance with HP’s
requirements. Supplier will inform its Subcontractors and suppliers of HP’s
right to inspect their facilities and will use reasonable efforts to secure such
rights at no charge to HP.

4.   Reports. Supplier will provide quality-related reports and such other
reports and information as HP may reasonably request.

5.   Supplier Rating. HP periodically reviews its suppliers through the
Procurement Management Process (“PMP”). Supplier will participate in the PMP
review process.

HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507
EXHIBIT H
PRODUCT RETURNS; NON-CONFORMING PRODUCT

1.   Product Returns; Non-conforming Product.

  1.1   Return Material Authorization. Product received by HP and Eligible
Purchasers but not yet shipped to HP customers may be returned to Supplier as
set forth in this Exhibit H. Product returned to Supplier will be accompanied by
a Return Materials Authorization (“RMA”). Unless Supplier reasonably requires
further verification, Supplier will provide an RMA within [...***...] of HP’s
request. [...***...].     1.2   Return Charges. All Non-conforming Product will
be returned to Supplier [...***...], and all replacement Product will be shipped
by Supplier at Supplier’s expense.     1.3   Duty to Remove Marks or Destroy
Non-conforming Product. Supplier will not sell, transfer or otherwise relinquish
possession of Product which bears any HP Mark, part number or identifier,
including any HP packaging, copyright, color or design scheme or code, other
than as may be Ordered for Delivery by HP or Eligible Purchasers.

  1.3.1   Supplier will not sell, transfer or otherwise relinquish possession,
dispose of, or reuse or remanufacture Non-conforming Product which bears any HP
Mark, part number or other such identifier unless Supplier removes same
therefrom, even if such removal would result in destruction of the affected
Product or Non-conforming Product.     1.3.2   Supplier will not represent any
Product as built for HP or to HP specifications; provided that nothing herein
limits or otherwise affects Supplier’s right to represent Product as functional
in or compatible with any HP Products or as complying with or conforming to
specifications for HP Products, when such representation is true and correct in
all material respects.     1.3.3   All manufacturing overruns of HP branded
Product or defective HP branded Product will be destroyed by Supplier in a
secure manner upon HP’s authorization or reworked to remove any HP Mark, part
number or other such identifier. At no time may an HP branded Product be sold or
transferred to another party without HP’s prior written authorization.

  1.4   Recycle or Disposal. Supplier will recycle or dispose of any excess or
waste Product including manufacturing overruns, damaged or defective Product,
and Non-conforming Product returned to Supplier and non-repairable
Non-conforming Product returned to Supplier in compliance with the provisions of
this Agreement, Applicable Law and any specific instructions received from HP.
Any proceeds received by Manufacturer on account of any recycling or destruction
carried out under this section will be credited to HP. Other than instances of
excess, waste, damaged or defective Products as set forth above, HP shall be
responsible for the disposal of Product by or for its Customers, including any
WEEE initiatives required.

HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507
EXHIBIT I
DISCONTINUANCE OF PRODUCT AND MANUFACTURING RIGHTS

1.   Discontinuance of Product.

  1.1   Lifetime Buy Rights. Unless otherwise agreed, Supplier may discontinue
the manufacture or supply of any Product no earlier [...***...] after date of
first Delivery to HP of the Product. If thereafter Supplier determines to
discontinue the manufacture or supply of the Product (a “Discontinued Product”),
Supplier will give written notice to HP no less than [...***...] in advance of
the last date the Discontinued Product can be ordered (the “Notice Period”).
During the Notice Period, HP may purchase from Supplier a commercially
reasonable quantity of the Discontinued Product under the terms of this Exhibit
I.         [...***...]     1.2   Survival of Lifetime Buy Rights. Supplier’s
obligations to provide lifetime buy rights as set forth in Section 1.1
[...***...] will continue and survive expiration or any termination of the
Agreement for [...***...] after expiration or any termination of this Agreement.
Notwithstanding any expiration or termination of this Agreement, Supplier may,
at its discretion, provide lifetime buy rights as set forth in Section 1.1 for
[...***...] following any such expiration or termination.         [...***...]

HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507

      [...***...]     1.4   Survival of Lifetime Buy Rights. Supplier’s
obligations to provide [...***...] will continue and survive expiration or any
termination of the Agreement for [...***...] after expiration or any termination
of the Agreement.

HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507
EXHIBIT J
RECIPIENTS FOR NOTICES

                 
For HP:
          For Supplier:      
  Name:
  Mike Prus         Name:   Bart Asquith
 
               
 
               
  Title:
  Commodity Manager         Title:   Director, OEM Sales
 
               
 
               
  Address:
  200 Forest Street         Address:   7420 East Dry Creek Pkwy
 
               
 
  Marlboro, MA 01752           Longmont, CO 80503
 
               
 
               
 
                 
 
               
 
               
  Phone Number:
  508-467-2525         Phone Number:   408-377-7474
 
               
 
               
  Fax Number:
  508-467-2636         Fax Number:   408-377-7113
 
               
 
               
  Email:
  [...***...]         Email:   [...***...]
 
               

The Agreement will be facilitated by a management sponsor from each party.
The sponsors will conduct quarterly reviews concerning status of the Agreement
and outlook for the future. Each sponsor will act, respectively, as an
escalation path for issues arising under the Agreement during the Term with the
objective of timely resolution.
The individuals indicated in this Exhibit may be re-designated at any time by
their respective employers with appropriate information to the other party.

                  HP NAME, ADDRESS,   SUPPLIER   SUPPLIER NAME, ADDRESS, HP
TITLE   PHONE, FAX, E-MAIL   EQUIVALENT TITLE   PHONE, FAX, E-MAIL
Program Manager
  Kevin Collins   Technical Account   Paul Holladay
 
  3404 E Harmony Rd.   Manager   7420 E. Dry Creek Pkwy
 
  Ft. Collins, CO 80528       Longmont, CO 80503
 
  970-898-4672       303-845-3341 (office)
 
  [...***...]       [...***...] (cell)
 
          303-845-3655 (fax)
 
          [...***...]
 
           
Procurement Manager
  Grant Reoch   Vice President WW OEM   Garrett Wein
 
  20555 Tomball Parkway   Sales   7420 E. Dry Creek Pkwy
 
  Houston, Texas 77070       Longmont, CO 80503
 
  281-518-0146       [...***...] (cell)
 
  [...***...]       [...***...]
 
           
Procurement Quality
  Tim Love   Director Quality   Tom Chalmers
Engineer
  20555 Tomball Parkway   Assurance and   2200 Faraday Ave
 
  Houston, Texas 77070   Configuration   Suite 100
 
  281-518-2043   Management   Carlsbad, Ca. 92008
 
  [...***...]       [...***...] (cell)
 
          760 431-4416 (desk)
 
          760 931-5528 (fax)
 
          [...***...]

HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507

                  HP NAME, ADDRESS,   SUPPLIER   SUPPLIER NAME, ADDRESS, HP
TITLE   PHONE, FAX, E-MAIL   EQUIVALENT TITLE   PHONE, FAX, E-MAIL
Commodity Manager
  Mike Prus   Director, OEM Sales   Bart Asquith
 
  200 Forest Street       7420 E. Dry Creek Pkwy
 
  Marlboro, MA 01752       Longmont, CO 80503
 
  508-467-2525 (office)       [...***...] (cell)
 
  [...***...]       408-377-7177 (fax)
 
          [...***...]
 
           
Director Nearline Disk
  Jeff Kato   EVP WW Field   Phil Davis
Systems
  3404 E Harmony Rd.   Operations   7420 E. Dry Creek Pkwy
 
  Ft. Collins, CO 80528       Longmont, CO 80503
 
  970-898-3181       303-845-3200 (office)
 
  [...***...]       [...***...]
 
           
Services Commodity Manager
  Suzi Garrison   VP of Customer Service   Steven Craig
 
  20555 Tomball Parkway       7420 E. Dry Creek Pkwy
 
  Houston, Texas 77070       Longmont, CO 80503
 
  281-927-2911       303-845-3251 (office)
 
  [...***...]       [...***...] (cell)
 
           
Product Safety and
  Jeff Doolittle   Compliance Manager   Roger Mannering
Environmental Compliance
  3404 E Harmony Rd.       2200 Faraday Ave
Representative
  Ft. Collins, CO 77070       Suite 100
 
  870-898-3121       Carlsbad, Ca. 92008
 
  [...***...]       760-931-5595 (office)
 
          [...***...] (cell)
 
          [...***...]

HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507
EXHIBIT K
SERVICE & SUPPORT REQUIREMENTS
K.1 SCOPE: This Exhibit K provides additional terms and conditions applicable to
Supplier’s provision of the Parts identified in Exhibit E to be used for
maintenance (“Spares”) and associated services to repair in and out of warranty
Spares (“Services”).
K.2 SHIPMENT AND RETURNS:
K.2.1 GENERAL: Supplier will ship Spares from, and accept returns shipped to,
one of [...***...] its facilities, located in [...***...], and other locations
agreed to in writing by HP and Supplier. Supplier will promptly ship Spares and
repair materials returned from HP. Unless HP requests a later date, Lead-Time
for Spares will not exceed [...***...] and Lead-Time to repair or replace
returned Spares will not exceed [...***...] from receipt of Spares. If any
returned Spares are damaged and not repairable, Supplier will notify HP within
[...***...] of receipt of such Spare and that such Spare will be disposed of as
scrap at Supplier’s location or returned to HP. Provisions regarding forecasts
or lead times set forth in Exhibit D are not applicable to the scope of this
Exhibit K.
K.2.2 PRIORITY DELIVERY: In addition to any requirements regarding emergency
orders that may be in the Agreement, if HP notifies Supplier that HP is
experiencing a critical support situation, [...***...].
K.2.3 RMA PROCEDURE: HP will request an RMA number prior to return of any Spares
and other material to Supplier. HP will provide quantity and part numbers of
Spares to be returned, and will make best efforts to provide the serial number.
Notwithstanding the timeframes set forth in Exhibit H, Supplier will provide the
RMA number within [...***...] of HP’s request. [...***...]
K.3 TERM OF AVAILABILITY: Notwithstanding the provisions of Section 11.3
(Survival of Support Obligations) of the Agreement, Supplier will provide Spares
and Services during the Term of Availability. The Term of Availability means,
for each Spare the period beginning when the Spare is first shipped to HP and
continuing for a minimum of [...***...] from the date Supplier last ships HP
volume shipments of any Product that the Spare is used to support. Supplier must
provide written notification to HP at least [...***...] prior to discontinuing
provision of Spares and Services, and this notification shall identify by name
and product number, the Spares affected. Supplier will fulfill HP’s order for
“last buy” quantities of Spares based on such notification.
HP Confidential
Revision September 2004
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507
K.4 PRICING: Purchase prices for Spares and Services are identified in
Exhibit E. In the event of a change in the prices that Supplier charges HP for
Products, HP and Supplier will negotiate changes to pricing for related Spares
and Services within [...***...] of such changed Products pricing. Pricing
changes are [...***...]. All Spares returned to Supplier [...***...], and all
replacement Spares shipped by Supplier will be delivered at Supplier’s risk and
expense. Terms of Sale and passage of title will be treated in the same manner
as the way Products are provided for in the Agreement.
K.5 NON-REPAIRABLE SPARES WARRANTY RECOVERY: HP and Supplier may document Spares
that are not economical to repair. HP will not return such Spares to Supplier.
HP will scrap such Spares and advise Supplier of the identity of the scrapped
Spares (through serial numbers or another reasonable method) and the quantities
of in-warranty Spares that are scrapped. Supplier will issue a credit to HP
based on the then current purchase price of the in-warranty Spare in the
Schedule of Spares.
K.6 RIGHTS AND ASSISTANCE TO REPAIR: In the event that Supplier fails to
continue to provide Spares and Services during the Term of Availability as
required by the Agreement, Supplier:
[...***...]
K.7 QUALITY: Notwithstanding provisions of Section 7.1 (Product General
Warranties) of the Agreement that Products be new, Spares must [...***...]
HP Confidential
Revision September 2004
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507
[...***...]. Spares repaired by Supplier will conform to all Specifications,
applicable to the Spare, for the longer of (i) the remaining warranty period, or
(ii) [...***...] from Delivery. [...***...].
K.8 THIRD PARTY REPAIR SERVICES: HP may use a third party to manage aspects of
its repair processes. Such third party repair center will be considered an
Eligible Purchaser and the provisions of Exhibit C (“Eligible Purchaser”) of the
Agreement shall apply. Notwithstanding the involvement of an Eligible Purchaser,
HP shall remain entitled to all of its rights (including, but not limited to,
warranty and indemnification) under the Agreement.
K.9 SUPPLIER MANAGEMENT PROGRAM: Supplier agrees to participate in HP’s Supplier
Management Program and meet with HP at HP’s offices, as requested up to
[...***...], in order to review Supplier’s performance, establish performance
metrics to drive continuous improvements, and discuss other areas of mutual
concern.
K.10 ORDER OF PRECEDENCE: Notwithstanding Section 22.3 of the Agreement, the
terms of this Exhibit K (whether or not specific reference to made to a term of
the Agreement), shall take precedence over the Agreement as such terms related
to the scope of this Exhibit K.
K.11 SURVIVAL: In the event the Agreement terminates for any reason, this
Exhibit K will continue as a stand alone support agreement, until the end of the
latest Term of Availability, and all terms of the Agreement applicable to
support will remain in full force and effect as a part of this stand alone
support agreement. Agreement terms applicable to support include, without
limitation, warranty, indemnification, remedies, pricing, payment,
confidentiality, quality and general terms.
HP Confidential
Revision September 2004
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507
EXHIBIT K-1
TECHNICAL SUPPORT AND MAINTENANCE REQUIREMENTS

1   DEFINITIONS       In addition to the definitions set forth in the Agreement
to which this exhibit is appended, the words below shall have the following
meaning ascribed to them for the purposes of this Exhibit. In the event there is
a conflict of terms or definitions between the Agreement and this Exhibit, the
terms contained herein shall have precedence only as they pertain to this
Exhibit.

  1.1   “Action Plan” means [...***...]     1.2   “Current Version” means that
version of the Software which is currently qualified by HP and in production and
generally available to Customers. Examples: if v6.3 replaced v6.2, then v6.3 is
the Current Version; if v6.0 replaced v5.0, then v6.0 is the Current Version.  
  1.3   “HP Customer” means the entity to which Hewlett-Packard is obligated to
provide Services for Product(s) under Service Agreement(s).     1.4   “Level 1
Support” means [...***...]. Elevate to Level 2 as appropriate.     1.5   “Level
2 Support” means [...***...]. Elevate to Level 3 as appropriate.     1.6  
“Level 3 Support” means [...***...].     1.7   “Level 4 Support” means
[...***...]

HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507

      [...***...].     1.8   “Media” means material that is electronically
encoded with the Software(s) binary data, Documentation and/or technical product
information.     1.9   “Prior Version” means that HP qualified release of the
Software that is one version (major or minor) removed from the Current Version.
Examples: if v6.3 replaced v6.2, then v6.2 is Prior Version; if v6.0 replaced
v5.0, then v5.0 is the Prior Version.     1.10   “Problem” means a [...***...].
    1.11   “Problem Resolution” means, [...***...]

HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507

      [...***...]     1.12   “Software Information” means, [...***...].     1.13
  “Supplier” shall include, when applicable, [...***...].     1.14   “Regions”
means the three (3) groupings of countries where Hewlett-Packard does business
(Americas, EMEA — Europe/Mid East/Africa, and AP/J — Asia Pacific/Japan).    
1.15   “Revision” means any correction, modification, maintenance release,
patch, bug fix, update, Upgrades, enhancement or new Version of the Software or
Hardware.     1.16   “HP Services” means all services as provided by
Hewlett-Packard Technology Services to its Customers under an HP Service
Agreement related to the Products.     1.17   “HP Service Agreement(s)” means
agreements between Hewlett-Packard and Customers for telephone support, rights
to new Versions, and Update Services.

HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507

  1.18   “Service Implementation Plan (SIP)” means [...***...].     1.19  
“Survival Period” means [...***...].     1.20   “Update” means any new Version
of the Software or Hardware.     1.21   “Version” means that software release
identification scheme generally in the form of X.YY where X represents a major
release or base level version, and YY represents a minor release level.

2   Severity Definitions and Response Requirements       Service requests to
Supplier made by Hewlett-Packard will be handled in accordance with the
following procedures and as may otherwise be specified in the Agreement.
Hewlett-Packard will provide [...***...] and Supplier shall provide [...***...]
      Table 1 to this Exhibit summarizes the response requirements [...***...].
      When Hewlett-Packard requires backup support from Supplier,
Hewlett-Packard will contact Supplier’s service delivery organization that will
accept responsibility for handling the call [...***...]. For the purposes of
this exhibit, [...***...].

  2.1   Severity 1 Definition         A Severity 1 problem [...***...]

HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507

      [...***...]     2.2   Severity 2 Definition

A Severity 2 problem is [...***...]

  2.3   Severity 3 Definition

A Severity 3 problem is [...***...]
HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507

      [...***...]     2.4   Severity Level 4 Definition

“Severity 4” will be [...***...]
HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507
Table 1
     Hewlett-Packard/Supplier Response Requirements

                              Supplier                     Severity   Response  
Joint Action   Status   Interim Fix   Resolution   Level of Level   Requirements
  Plan   Updates   Target *   Target *   Effort
1
  [...***...]   [...***...]   [...***...]   [...***...]   [...***...]  
[...***...]
 
                       
2
  [...***...]   [...***...]   [...***...]   [...***...]   [...***...]  
[...***...]
 
                       
3
  [...***...]   [...***...]   [...***...]   [...***...]   [...***...]  
[...***...]
 
                       
4
  [...***...]           [...***...]   [...***...]   [...***...]

 

*   [...***...]

HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507

3   Additional Support

  3.1   Contact Information.

Supplier will provide Supplier’s point(s) of contact for Technical Support to HP
as soon as practicable, but not more than [...***...] following the signing of
this Agreement.

  3.2   Product Materials.

Supplier will provide materials, including documentation, illustrations, and
engineering updates/changes for the HP Product, as mutually agreed upon by the
parties. Supplier will provide these changes in a format mutually agreed upon by
the parties.

  3.3   Prompt Provision of Updates.

  3.3.1   Subject to HP approval, Supplier will provide updates/replacements for
Software/Hardware, Maintenance Code, Documentation and Support Tools if Supplier
(i) implements updates/replacements for its own similar products or (ii) if
required to resolve Software and Hardware defects and keep Products current and
functioning.     3.3.2   General Support. Subject to HP approval, Supplier will
provide (i) updates to Support Tools, (ii) new Support Tools, and (iii) access
to technical bulletins, documentation, products fixes/enhancements and the like.
HP will have global access to any online resources available to Supplier’s own
support organization.

  3.4   Software Support.

Supplier will support the Current Version of Software, [...***...].

  3.5   Training.

Supplier will provide [...***...].

  3.6   Failure Analysis.

Supplier will provide technical support for failure analysis [...***...].
HP Confidential
*** Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507
EXHIBIT L
THIRD PARTY AND OPEN SOURCE SOFTWARE COMPONENTS
 

-   [...***...]

HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507
EXHIBIT M
FLEXIBILITY AGREEMENT
HP will provide a [...***...] rolling Forecast as defined in Exhibit D article
1.6 of this agreement. [...***...]
Supplier is authorized to use this Forecast to purchase within a reasonable lead
time any materials required to support the base Forecast and the upside
flexibility requirements described in this Exhibit M. Supplier will provide
[...***...]. In the event of cancellation of any accepted order or termination
of this agreement, for reasons other than Supplier’s default, HP’s liability
will be limited as specified below.
HP shall be liable for:
[...***...]
Supplier will make commercially reasonable efforts to mitigate HP’s liability
[...***...], or other methods of disposition that would serve to reduce HP’s
overall liability. HP will promptly [...***...].
Supplier shall [...***...] to provide HP flexibility as set forth below, and
shall [...***...].
In instances of materials or capacity constraint that adversely affect
Supplier’s ability to meet HP’s then-existing or forecasted needs for Products,
Supplier agrees to [...***...].
HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507
Flex is defined as [...***...].
Notwithstanding anything herein to the contrary, if HP’s forecast is [...***...]
than the actually ordered amount for any given [...***...], or is [...***...]
than the actually ordered amount for any [...***...], Supplier will use
[...***...] as the “forecasted” amount going forward, until [...***...].
[...***...]
HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507
[...***...]
LISTS OF SPECIAL COMPONENTS
These lists of HP Unique and Long Lead Time Components will be reviewed and
updated on a quarterly basis upon the mutual agreement of the parties.
HP Unique Components ***
[...***...]
Long Lead Time Components*
[...***...]
HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507
[...***...]
Buffer Requirements and HUB Management:
[...***...]
HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507
EXHIBIT N
QUALITY AND COMPENSATION EXHIBIT

1.   Purpose of this Exhibit. Supplier’s obligations under Section 7
(Warranties) of the Agreement to provide defect-free, conforming products to HP
are primary and material obligations of Supplier, and are not in any way changed
by this Exhibit N. The purpose of this Exhibit is to set forth HP requirements
for compensation and additional corrective actions by Supplier in the event that
failures of Product to conform to Section 7 (Warranties) reach certain levels,
as more fully described herein. The rights, remedies and obligations set forth
in this Exhibit are in addition to, and are intended to supplement rights,
remedies and obligations specified elsewhere in the Agreement and/or its
Exhibits. Definitions for capitalized terms used in this Exhibit are to be found
either where used in this Exhibit or in Section 6 of this Exhibit.

2.   Epidemic Failure. For a period of [...***...] after Delivery, Supplier
represents and warrants all Products against Epidemic Failure.

  2.1.   “Epidemic Failure” means, [...***...]     2.2.   Any failure of Product
to conform to Section 7 (Warranties) within [...***...] after Delivery
constitutes an occurrence for purposes of calculating Epidemic Failure.     2.3.
  If the parties mutually determine that an Epidemic Failure may occur,
[...***...] and Supplier will take other appropriate action at Supplier’s
expense to prevent any such occurrence and mitigate foreseeable consequences.  
  2.4.   Epidemic Failure Process. In the event HP or Supplier determines that
there has been an Epidemic Failure, notice shall immediately be provided to the
other party to resolve such situation pursuant to the terms and conditions of
this Exhibit. [...***...].     2.5.   Epidemic Failure Remedies. After review of
[...***...], the parties will [...***...]

HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507
[...***...]

  2.6.   In the event of an Epidemic Failure, each party will [...***...],
Supplier will [...***...], which may include, but may not be limited to,
[...***...]; provided that HP will [...***...].

3.   Field Failure Metrics, Targets and Limits. To ensure that HP quality
requirements are met, Supplier agrees to [...***...] to comply with the
applicable Failure Rate Metrics, Targets and Limits set forth in Table 1. The
parties will review the Targets and Limits set forth in Table 1 annually for
potential adjustment.

Table 1: Failure Rate Metric Targets & Limits
[...***...]

4.   Engineering and Technical Services. Supplier shall provide engineering and
technical services on a continuous basis in order to [...***...].

5.   Corrective Action Plan and Compensation to HP.

  5.1.   Corrective Action Plan. Whenever the Field Failure Metric Targets or
Limits set forth in Table 1 [...***...], Supplier will [...***...].     5.2.  
Compensation. Supplier will [...***...].

Table 2: Compensation Payments
[...***...]

  5.3   [...***...] Notwithstanding anything herein to the contrary, if a
failure of Products constitutes both an Epidemic Failure described in Section 2
and [...***...].

HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507

6.   Definitions. In addition to terms defined where used in the body of this
Exhibit, the following capitalized terms shall have the meanings set forth below
when used in this Exhibit.       AFR. AFR means [...***...]       ARR. For the
purpose of this exhibit, ARR means [...***...]       Corrective Action Plan.
This term refers to [...***...]. A Corrective Action Plan shall, [...***...].
Additionally, a Corrective Action Plan shall [...***...]. The action plan may
[...***...].       Eligible Purchasers. This term shall have the same meaning as
it does in the Agreement to which this Exhibit attached; except, however, that
[...***...].       Failure. A Failure is [...***...]. Failures will [...***...].
Failures may [...***...].

HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507

    A Failure may also include [...***...].       [...***...] does not
constitute a Failure.       [...***...] does not constitute a Failure
[...***...].       [...***...] and does not constitute a Failure.       Product
Recall. The term “Product Recall” means [...***...].       Service Return. This
term means [...***...].

HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507
EXHIBIT O
GOVERNMENTAL COMPLIANCE
As referenced at Section 21 (Additional Obligations of Supplier) of the
Agreement, Supplier will comply with all Applicable Laws, including without
limitation those established laws related to the following:

  1.   Vocational Rehabilitation Act. Supplier warrants that its U.S. operations
comply with the requirements of Executive Order 11246, the Vocational
Rehabilitation Act and the Vietnam Era Veterans’ Readjustment Assistance Act.  
  2.   Accessibility. Supplier is in compliance with all applicable laws and
regulations governing the accessibility of information technology for people
with disabilities. Supplier will provide HP with information about accessibility
features of Products.     3.   Procurement Regulations. HP is a commercial
corporation that is also a contractor and subcontractor for the U.S. government.
All of the Products to be purchased from Supplier by HP pursuant to a
subcontract/purchase order in the United States, its territories, possessions,
the District of Columbia and the Commonwealth of Puerto Rico are deemed to be
“Commercial Items” as defined in Federal Acquisition Regulation (“FAR”) 2. 10 1,
Part 12 and 52.202.1 (c). The clauses identified FAR 52.244-6 are hereby deemed
incorporated into this Agreement with respect to all Commercial Items. In
addition, Supplier is required to flow down FAR 52.219-9, Small Business
Subcontracting Plan (January 2002).     4.   Pursuant to FAR 52.212-5(e) and/or
FAR 44.402(b), Supplier agrees to comply with the following FAR clauses, which
are hereby incorporated by reference into this Agreement, with the same force
and effect as if they were presented in full:

     FAR 52.222-26, Equal Opportunity (February 1999)
     FAR 52.219-8, Utilization of Small Business Concerns (October 2000)
     APPLICABLE IF THE SUBCONTRACT/PURCHASE ORDER EXCEEDS $2,500: FAR 52.222-41,
Service Contact Act of 1965, as Amended (May 1989) if the purchase order is
principally for the furnishing of services through the use of service employees.
     APPLICABLE IF THE SUBCONTRACT/PURCHASE ORDER IS FOR $10,000 OR MORE: FAR
52.222-35, Affirmative Action for Disabled Veterans and Veterans of the Vietnam
Ear (April 1998)
     FAR 52.222-36, Affirmative Action for Workers with Disabilities (June 1998)

  5.   Anti-Terrorism Security Measures. Supplier acknowledges that its failure
to comply with the laws, or regulations of any applicable governmental
authority, U.S. CTPAT or equivalent security guidelines or TAPA/HP security
requirements will be considered by HP as negligence and failure on the part of
Supplier to provide due care for HP shipments. Supplier will be liable for all
fines and penalties imposed on HP, and other damages incurred by HP, relating to
Supplier’s noncompliance with any such security regulations, guidelines or
requirements.

HP Confidential

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507
EXHIBIT P
INSURANCE

1.   Worker’s Compensation Insurance. As required by Applicable Law having
jurisdiction over Supplier’s employees wherever work is to be performed under
this Agreement.

2.   Employer’s Liability Insurance. In an amount keeping with the law of the
nation, state, territory or province having jurisdiction over Supplier’s
employees wherever work is to be performed under this Agreement or U.S.
[...***...], whichever is greater.

3.   General Liability Insurance. Including but not limited to premises and
operations, products and completed operations, broad form contractual liability,
broad form property damage and personal injury liability with a minimum limit of
[...***...] combined single limit per occurrence and [...***...] in the
aggregate, for claims of bodily injury, including death, and property damage
that may arise from use of the Products, or a minimum limit of [...***...]
combined single limit per occurrence and [...***...] in the aggregate for claims
of acts or omissions of Supplier under this Agreement. Each policy obtained by
Supplier will name HP, its officers, subsidiaries, directors and employees as
additional insureds. Such insurance will apply as primary insurance and no other
insurance will be called upon to contribute to a loss covered thereunder.

4.   Claims Made Coverage. If any policies have “claims made” coverage, Supplier
will maintain such coverages with HP named as an additional insured for a
minimum of [...***...] after termination of this Agreement. Any such coverage
must have a retroactive date no later than the date upon which work commenced
under this Agreement.

5.   Additional Requirements. All deductibles on policies providing coverage
will be paid by Supplier.

In the event Supplier is self insured for matters described in Section 12
(Business Recovery Plan; Loss Control) of the Agreement, Supplier agrees to
respond to all claims or losses made against or incurred by HP in the same
fashion as if insurance had been purchased with the same or broader coverage
terms than what is generally available to similar suppliers.
All insurance policies will be written by a company appropriately licensed,
financially responsible and authorized to do business in the territory and
jurisdiction where the project is located.
In no event will the coverages or limits of any insurance required under this
Exhibit, or the lack or unavailability of any other insurance, be deemed to
limit or diminish Supplier’s obligations or liability to HP under this
Agreement.
In addition, where allowed by law, such policies will permit Supplier to waiver,
on its own behalf and on behalf of its insurers, any rights of subrogation
against HP, its Subsidiaries, officer directors and employee.

6.   Supplier will furnish Certificates of Insurance acceptable to HP before any
work is commenced hereunder by Supplier. The Certificate of Insurance will
provide that there will be no cancellation of coverage without [...***...] prior
written notice to HP. Dot Hill shall provide HP with [...***...] prior written
notice of any reduction of coverage.

HP Confidential
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Dot Hill Systems PPA: PRO02542-060507
EXHIBIT Q
INDUSTRIAL DESIGN OF THE PRODUCT

1.   HP Industrial Design       The following list of features and/or
components: (i) constitute the Industrial Design; (ii) are the only pieces of
Intellectual Property that are funded by HP under this Agreement [...***...],
and; (iii) are HP-Owned Technology.       [...***...]   2.   Supplier IP      
Unless specifically set forth above in Section 1, [...***...].   3.  
Definitions. Terms not defined herein shall have those definitions as set forth
in Exhibit A (Definitions).

HP Confidential
***Confidential Treatment Requested


 